EXECUTION COPY


CREDIT AGREEMENT


DATED AS OF


DECEMBER 19, 2001


BY AND AMONG


NUI CORPORATION, AS THE BORROWER,


THE FINANCIAL INSTITUTIONS PARTY HERETO, AS THE LENDERS HEREUNDER,


FLEET NATIONAL BANK, AS THE AGENT,


PNC BANK, NATIONAL ASSOCIATION, AS THE SYNDICATION AGENT


AND


FIRST UNION NATIONAL BANK, AS THE DOCUMENTATION AGENT

--------------------------------------------------------------------------------


FLEET SECURITIES, INC., AS THE SOLE ARRANGER


TABLE OF CONTENTS

ARTICLE 1. DEFINITIONS 1


1.1 Defined Terms 1


1.2 GAAP-Definitions 15


1.3 Other Definitional Conventions and
Rules of Construction 16


ARTICLE II. THE LOANS 16


2.1 The Revolving Credit 16


2.1a Loans 16


2.1b Commitment of Each Lender 16


2.1c Notes 17


2.1d Loan Request 17


2.1e Making Loans 17


2.1f Swingline Loans 18


2.2 Interest Rates, Interest Payment and Certain
Provisions Relating to Interest and Fees 19


2.2a Payments of Interest 19


2.2b Interest Rate Options 19


2.2c Interest Periods; Limitations on Elections 20


2.2d Election, Conversion or Renewal of
Interest Rate Options 20


2.2e Notification of Election of an Interest Rate Option 21


2.2f Interest After Maturity 21


2.3 Yield-Protection, Capital Adequacy and Miscellaneous
Provisions Relating to Euro-Rate 21


2.3a Yield Protection 21


2.3b Capital Adequacy 22


2.3c Euro-Rate Unascertainable 23


2.3d Illegality 23


2.4 Fees 24

2.4a Closing Fee 24


2.4b Facility Fee 24


2.4c Agent’s Fee 24


2.5 Calculation of Interest and Facility Fee 24


2.6 Extension of Termination Date 24


2.7 Substitution or Replacement of a Lender 25


2.8 Loan Repayment 26


2.9 Additional Payments by the Borrower 26


2.10 Voluntary Reduction of Availability 26


2.11 Loan Account 27


2.12 Payment from Accounts Maintained by Borrower 27


2.13 Time, Place and Manner of Payments 27


2.14 Mandatory Prepayments 27


ARTICLE III REPRESENTATIONS AND WARRANTIES 28


3.1 Corporate Existence 28


3.2 Corporate Authority 28


3.3 Enforceability 28


3.4 No Restrictions, No Default 28


3.5 Financial Statements 29


3.6 Absence of Litigation 29


3.7 Tax Returns and Payments 29


3.8 Pension Plans 29


3.9 Compliance with Applicable Laws 30


3.10 Environmental Matters 30


3.11 Governmental Approval 30


3.12 Regulations T, U and X 30


3.13 Investment Company Act 30


3.14 Public Utility Holding Company Act 31


3.15 Disclosure 31


ARTICLE IV AFFIRMATIVE COVENANTS 31


4.1 Use of Proceeds 31


4.2 Furnishing Information 31


4.3 Visiation 33


4.4 Preservation of Existence; Qualification 34


4.5 Compliance with Laws and Contracts 34


4.6 Payment of Taxes and Other Liabilities 34


4.7 Insurance 34


4.8 Maintenance of Properties 35


4.9 Plans and Benefit Arrangement 35


4.10 Senior Debt Status 35


4.11 Ownership of Certain Subsidiaries 35


4.12 New Subsidiaries 35


ARTICLE V NEGATIVE COVENANTS 35


5.1 Dividends, Etc. 35


5.3a Levarage Ratio 36


5.3b Fixed Charge Coverage Ratio 36


5.4 Acquisitions 36


5.5 Sales of Assets 37


5.6 Merger 37


5.7 Regulation T, U and X Compliance 38


5.8 ERISA 38


5.9 No Limitation on Dividends and Distributions 38


5.10 Senior Ratings 38


5.11 Subsidiaries 38


5.12 Limitation on Capital Expenditures 39


5.13 Limitation on Indebtedness 39


5.14 Limitation on Contingent Obligations 39


5.15 [Intentionally Omitted] 39


5.16 Limitation on Investments, Loans and Advances 39


5.17 Limitation on Optional Payments and
Modifications of Debt Instrument 40


5.18 Transactions with Affiliates 40


5.19 Sale and Leaseback 40


ARTICLE VI CONDITIONS PRECEDENT TO ALL DISBURSEMENTS 41


6.1 All Disbursements 41


6.1a No Default 41


6.1b Representations Correct 41


6.1c Disbursement Requirements 41


6.2 Conditions Precedent to the Initial Disbursement
Under the Commitments 41


ARTICLE VII DEFAULTS 43


7.1 Payment Default 43


7.2 Nonpayment of Other Indebtedness 43


7.3 Insolvency 43


7.3a Involuntary Proceedings 43


7.3b Voluntary Proceedings 44


7.4 Termination of Existence 44


7.5 Failure to Comply with Covenants 44


7.5a Failure to Comply with Certain Article IV Covenants
and Article V Covenants 44


7.5b Failure to Comply with Other Covenants 44


7.6 Misrepresentation 44


7.7 Adverse Judgments, Etc. 44


7.8 Invalidity or Unenforceability 45


7.9 ERISA 45


7.10 Change of Control 45


7.10a Change of Beneficial Ownership 45


7.10b Change of Composition of Board of Directors 45


7.11 Consequences of an Event of Default 45


7.12 Remedies Upon Default 46


ARTICLE VIII AGREEMENT AMONG LENDERS 46


8.1 Appointment and Grant of Authority 46


8.2 Delegation of Duties 46


8.3 Reliance by Agent on Lenders for Funding 47


8.4 Non-Reliance on Agent 47


8.5 Responsibility of Agent and Other Matters 47


8.5a Ministerial Nature of Duties 47


8.5b Limitation of Liability 47


8.5c Reliance 48


8.6 Actions in Discretion of Agent;
Instructions from the Lenders 48


8.7 Indemnification 48


8.8 Agent’s Rights as a Lender 49


8.9 Payment to Lenders 49


8.10 Pro Rata Sharing 49


8.11 Successor Agent 50


8.11a Resignation of Agent 50


8.11b Rights of the Former Agent 50


8.12 Notice of Default 50


8.13 Notices 50


8.14 Holders of Notes 50


8.15 Calculations 50


8.16 Beneficiaries 51


ARTICLE IX GENERAL PROVISIONS 51


9.1 Amendments and Waivers 51


9.2 Expenses 52


9.3 Notices 52


9.4 Tax Withholding 53


9.5 Successors and Assigns 54


9.6 Assignments and Participations 54


9.6a Assignments 54


9.6b Assignment Register 55


9.6c Participations 55


9.7 Severability 56


9.8 Survival 56


9.9 Governing Law 56


9.10 Non-Business Days 56


9.11 Integration 56


9.12 Headings 56


9.13 Set-Off 56


9.14 Consent to Forum 57


9.15 Waiver of Jury Trial 57


9.16 Indemnity 57


9.17 Counterparts 58


9.18 Replacement of Note 58



TABLE OF EXHIBITS

Name of Exhibit


Exhibit A - Form of Notice


Exhibit A-1 Form of Swingline Note


Exhibit B - Form of Loan Request


Exhibit C - Form of Compliance Certificate


Exhibit D - Form of Opinion of Counsel


Exhibit E - Form of Assignment and Asssumption Agreement


Exhibit F - Form of Guaranty



Schedules


3.8 Plans


5.2 Existing Encumbrances Securing Indebtedness


5.13 Indebtedness



CREDIT AGREEMENT

        THIS CREDIT AGREEMENT, dated as of December 19, 2001, by and among NUI
CORPORATION, a New Jersey corporation (as further defined below, the
“Borrower”), the financial institutions listed on the signature pages hereto,
and each other financial institution which, from time to time, becomes a party
hereto in accordance with Subsection 9.6a (individually, a “Lender” and
collectively, the “Lenders”), FLEET NATIONAL BANK, as Agent for the Lenders (in
such capacity the “Agent”) and as Swingline Lender, PNC BANK, NATIONAL
ASSOCIATION, as the Syndication Agent (as hereinafter defined) and FIRST UNION
NATIONAL BANK, as Documentation Agent (as hereinafter defined).

WITNESSETH:

        WHEREAS, the Borrower desires to obtain a Commitment (as defined below)
from each of the Lenders pursuant to which Loans, in a maximum aggregate
principal amount at any one time outstanding not to exceed $80,000,000, will be
made to the Borrower from time to time prior to the Termination Date (as defined
below); and

        WHEREAS, the Lenders are willing, on the terms and subject to the
conditions hereinafter set forth, to extend such Commitment and make such Loans
to the Borrower.

        NOW, THEREFORE, in consideration of mutual promises contained herein and
other valuable consideration and with the intent to be legally bound hereby, the
parties hereto agree as follows:


ARTICLE 1.   DEFINITIONS.

        1.1   Defined Terms.  As used herein the following terms shall have the
meaning specified unless the context otherwise requires:

        “Adjusted Euro-Rate” means the interest rate relating to the Euro-Rate
Option as described in item (ii) of Subsection 2.2b.

        “Affiliate” means as to any Person, any other Person (other than a
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to vote
10% or more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct use or cause the direction of the
management and the policies of such Person, whether by contract or otherwise.

        “Agent” has the meaning set forth in the preamble to this Agreement.

        “Agent’s Fees” means those certain fees for the sole account of the
Agent set forth in the Agent’s Letter.

        “Agent’s Letter” has the meaning set forth in Section 2.4c.

        “Agreement” means this Credit Agreement, together with the exhibits and
schedules hereto and all extensions, renewals, amendments, modifications,
substitutions and replacements hereto and hereof, as amended, supplemented or
modified from time to time.

        “Applicable Euro-Rate Margin” means, for each Euro-Rate Portion, a rate
per annum equal to the following annualized rates (stated in terms of basis
points) that correspond to the ratings established by both S&P and Moody’s
applicable to the Borrower’s Senior Ratings at such date of determination:



 Senior Unsecured Debt Rating           Applicable Euro-Rate
                                        Margin
 -------------------------------------- ------------------------------------
 Level 1                                52.5
 -------
 Greater than or equal to
 A-/A3
 -------------------------------------- ------------------------------------
 Level 2                                60.0
 -------
 BBB+/Baa1
 -------------------------------------- ------------------------------------
 Level 3                                70.0
 -------
 BBB/Baa2
 -------------------------------------- ------------------------------------
 Level 4                                80.0
 -------
 BBB-/Baa3
 -------------------------------------- ------------------------------------



provided, however, that the Applicable Euro-Rate Margin will be increased by
seven and one-half (7.5) basis points (.075%) during the period in which more
than 50% of the Commitments are utilized. For the purposes hereof, the
Commitments shall be deemed to be utilized by the aggregate amount of Loans then
outstanding.

        For purposes of determining the Applicable Euro-Rate Margin: (i) if the
Senior Ratings established by Moody’s and S&P shall differ, the pricing shall be
based on the higher of the two Senior Ratings unless one of the Senior Ratings
is two or more Levels lower than the other, in which case the pricing shall be
determined by reference to the Level next above that of the lower of the two
Senior Ratings and (ii) if any Senior Rating established by Moody’s or S&P shall
be changed (other than as a result of a change in the rating system of either
Moody’s or S&P), such change shall be effective as of the date on which such
change is first announced by the rating agency making such change.

        “Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement in the form of Exhibit “E” hereto.

        “Authorized Officer” means the President, any Vice President, the Chief
Financial Officer, the Treasurer or the principal accounting officer of the
Borrower. The Agent and the Lenders shall be entitled to rely on the incumbency
certificate delivered pursuant to Section 6.2 for the initial designation of
each Authorized Officer. Additions or deletions to the list of Authorized
Officers may be made by the Borrower at any time by delivering to the Agent for
redelivery to each Lender a revised incumbency certificate.

        “Bank Indebtedness” means the liability of the Borrower to pay the
Loans, the Closing Fee, the Facility Fee, the Agent’s Fees, interest thereon,
and the other amounts, including, without limitation, expenses, due hereunder.

        “Base Rate” means, for any day, the higher of (i) the sum of (A) the
Federal Funds Effective Rate for such day plus (B) fifty (50) basis points
(.50%) per annum and (ii) the Prime Rate, as of such day.

        “Base Rate Option” means the interest rate option described in item (i)
of Subsection 2.2b.

        “Base Rate Portion” means a Loan or a portion thereof which bears, or is
to bear, interest at the Base Rate.

        “Borrower” shall mean NUI Corporation, a New Jersey corporation and its
successors and permitted assigns.

        “Borrowing Date” means the date on which any Disbursements are to be
made hereunder.

        “Business Day” means, any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Boston, Massachusetts or New York, New York and, if the applicable
Business Day relates to any Disbursement to which the Euro-Rate Option applies,
such day must also be a day on which dealings are carried on in the London
interbank market.

        “Capital Adequacy Event” shall have the meaning given it in Subsection
2.3b.

        “Capital Compensation Amount” shall have the meaning given it in
Subsection 2.3b.

        “Closing” means the execution and delivery of this Agreement which
execution and delivery shall occur at the offices of Edwards & Angell, LLP in
Short Hills, New Jersey, at 10:00 A.M. (eastern time) on December 19, 2001, or
such other date and time as is mutually agreeable to the parties hereto.

        “Closing Date” means the day on which the Closing occurs.

        “Closing Fee” means the fee described in Subsection 2.4a.

        “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor legislation thereto, together with all regulations
promulgated and rulings issued thereunder.

        “Commitment” means, as to each Lender, the obligation of such Lender to
make Loans available to the Borrower pursuant to Section 2.1 in an aggregate
principal amount not to exceed the amount set opposite such Lender’s name on the
signature pages hereto (as the same may be reduced at any time or from time to
time pursuant to Section 2.10) and, as to all Lenders, the obligation of the
Lenders to make Loans available to the Borrower in an aggregate amount equal to
the Commitments of all of the Lenders.

        “Commitment Percentage” means, as to each Lender, the percentage of the
Commitment set forth opposite such Lender’s name on the signature pages hereto.

        “Commitment Period” means the period from and including the Closing Date
to but not including the Termination Date, or such earlier date on which the
Commitment shall terminate as provided in this Agreement.

        “Compliance Certificate” means a Compliance Certificate substantially in
the form of Exhibit “C”.

        “Consolidated” means the consolidation of the accounts of any two or
more Persons in accordance with GAAP.

        “Consolidated Current Assets” means, at any date of determination, all
assets which would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Subsidiaries as current assets.

        “Consolidated Fixed Charges” means for any period the sum of (a)
Consolidated Interest Expense; (b) Required amortization of Indebtedness,
determined on a consolidated basis in accordance with GAAP, for the period
involved and discount or premium relating to any such Indebtedness for any
period involved, whether expensed or capitalized; and (c) Consolidated Lease
Expense, determined without duplication of items included in Consolidation
Interest Expense, in each case of the Borrower and its Subsidiaries.

        “Consolidated Interest Expense” means for any period the amount of
interest expense, both expensed and capitalized, of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, for
such period on the aggregate principal amount of their Indebtedness, determined
on a Consolidated basis in accordance with GAAP.

        “Consolidated Lease Expense” means for any period, the aggregate amount
of fixed and contingent rentals payable by the Borrower and its Subsidiaries,
determined on a Consolidated basis in accordance with GAAP, for such period with
respect to leases of real and personal property.

        “Consolidated Net Income” means for any period, net income of the
Borrower and its Subsidiaries, determined on a Consolidated basis in accordance
with GAAP.

        “Consolidated Shareholders’ Equity” means the total of those items
enumerated under the heading “Common Shareholders’ Equity” in the Borrower’s
relevant balance sheets determined on a Consolidated basis in accordance with
GAAP, consistently applied.

        “Consolidated Total Capitalization” means, as of any date of
determination, the sum of (i) Consolidated Total Indebtedness plus (ii)
Consolidated Shareholders’ Equity.

         “Consolidated Total Indebtedness” means the Indebtedness of the
Borrower and its Consolidated Subsidiaries determined on a Consolidated basis in
accordance with GAAP, consistently applied.

        “Disbursement” means each advance of funds by a Lender hereunder of a
Loan.

        “Documentation Agent” means First Union National Bank.

        “Dollars” or “$” means the legal tender of the United States of America.

        “Encumbrance” means any encumbrance, mortgage, lien, charge, pledge,
security interest, priority payment, conditional sales agreement right, or other
title retention agreement right (including any right under a lease which, in
accordance with GAAP, would be treated as a capitalized item) in, upon or
against any asset of any Person.

        “Environmental Law(s)” means any and all statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or other governmental restrictions of any
Federal, state or local governmental authority relating to the environment or
the release of any materials into the environment, whether now in existence or
hereafter enacted, agreed to, issued or otherwise becoming effective.

        “ERISA” means the Employee Retirement Income Security Act of 1974,
together with the regulations thereunder, as now in effect and as hereafter from
time to time amended or any successor statute.

        “ERISA Affiliate” means, as of any date, any member of a controlled
group of corporations of which the Borrower or any Subsidiary is a member,
which, in any event together with the Borrower are treated as of such date as a
single employer under Section 414 of the Code.

        “Euro-Rate” means, with respect to portions of the Loans to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the rate of interest
determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive, absent manifest error) to be the average of
the London interbank offered rates for U.S. Dollars quoted by the British
Bankers’ Association as set forth on Dow Jones Markets Service (formerly known
as Telerate) display page 3750 (or appropriate successor or, if British Bankers’
Association or its successor ceases to provide such quotes, a comparable
replacement determined by the Agent), two Business Days prior to the first day
of such Interest Period for an amount comparable to such Loan and having a
borrowing date and a maturity comparable to such Interest Period by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate may
also be expressed by the following formula:



                           Average of London interbank offered rates on
                           Dow Jones Markets Service display page 3750
         Euro-Rate =       as quoted by BBA or appropriate successor
                           --------------------------------------------
                           1.00 - Euro-Rate Reserve Percentage


        “Euro-Rate Option” means the interest rate option described in item (ii)
of Subsection 2.2b.

        “Euro-Rate Portion” means a Loan, or portion thereof, which bears, or is
to bear, interest at the Adjusted Euro-Rate.

        “Euro-Rate Reserve Percentage” means the maximum effective percentage
(expressed as a decimal, rounded upward to the nearest 1/100th of 1%), as
determined in good faith by the Agent (which determination shall be conclusive),
which is in effect on such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including, without limitation, supplemental, marginal and
emergency reserve requirements) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).

        “Extension Agreement” has the meaning given it in Section 2.6.

        “Extension Date” has the meaning given it in Section 2.6.

        “Event of Default” has the meaning given it in Article VII

        “Existing Credit Agreement” means the 364-Day Revolving Credit
Agreement, dated as of December 22, 2000, among NUI Corporation, a New Jersey
corporation, as borrower, each of the lenders as specified therein, PNC Bank
National Association, as administrative agent, Fleet National Bank, as
syndication agent and PNC Capital Markets, Inc., as sole arranger.

        “Facility Fee” means the fee described in Subsection 2.4b.

        “Facility Fee Rate” shall mean a rate per annum equal to the following
annualized rates (stated in terms of basis points) that correspond to the
ratings established by both S&P and Moody’s applicable to the Borrower’s Senior
Ratings at such date of determination:




Senior Unsecured Debt Rating           Facility Fee
-------------------------------------- ------------------------------------

Level 1                                12.5
-------
Greater than or equal to
A-/A3
-------------------------------------- ------------------------------------

Level 2                                15.0
-------
BBB+/Baa1
-------------------------------------- ------------------------------------

Level 3                                17.5
-------
BBB/Baa2
-------------------------------------- ------------------------------------

Level 4                                20.0
-------
BBB-/Baa3



For purposes of determining the Facility Fee Rate: (i) if the Senior Ratings
established by Moody’s and S&P shall differ, the pricing shall be based on the
higher of the two Senior Ratings unless one of the Senior Ratings is two or more
Levels lower than the other, in which case the pricing shall be determined by
reference to the Level next above that of the lower of the two Senior Ratings
and (ii) if any Senior Rating established by Moody’s or S&P shall be changed
(other than as a result of a change in the rating system of either Moody’s or
S&P), such change shall be effective as of the date on which such change is
first announced by the rating agency making such change.

        “Federal Funds Effective Rate” means, for any day, the rate per annum
(based on a year of 360 days and the actual days elapsed and rounded upward to
the nearest 1/100th of 1%) announced by the Federal Reserve Bank of New York (or
any successor) on such day as being the weighted average of the rates on
overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by the Federal Reserve Bank of
New York (or any successor) in substantially the same manner as such Federal
Reserve Bank of New York computes and announces the weighted average it refers
to as the “Federal Funds Effective Rate” as of the date of this Agreement;
provided, if such Federal Reserve Bank of New York (or its successor) does not
announce such rate on any day, the “Federal Funds Effective Rate” for such day
shall be the Federal Funds Effective Rate for the last day for which such rate
was announced.

        “Fees” means collectively the Agent’s Fees, the Closing Fee and the
Facility Fee.

        “Fiscal Quarter” means the three-month fiscal period of the Borrower
beginning on each October 1, January 1, April 1 and July 1 and ending on the
succeeding December 31, March 31, June 30 and September 30.

        “Fiscal Year” means each fiscal period of the Borrower beginning October
1 and ending on the succeeding September 30.

        “GAAP” means generally accepted accounting principles which shall
include, but not be limited to, the official interpretations thereof as defined
by the Financial Accounting Standards Board, its predecessors and its successors
consistent with those utilized in preparing the audited financial statements
referred to in Section 4.2.

        “Governmental Authority” means the government of the United States or
the government of any state or locality therein, any political subdivision or
any governmental, quasi-governmental, judicial, public or statutory
instrumentality, authority, body or entity, or other regulatory bureau,
authority, body or entity of the United States or any state or locality therein,
including the Federal Deposit Insurance Corporation, the Office of the
Comptroller of the Currency and the Board of Governors of the Federal Reserve
System, and any central bank of any other country or any comparable authority.

        “Governmental Rule” means any law, statute, rule, regulation, ordinance,
order, judgment, guideline or decision of any Governmental Authority.

        “Guaranty” or “Guarantee” means any obligation, direct or indirect, by
which a Person undertakes to guaranty, assume or remain liable for the payment
or performance of another Person’s obligations, including but not limited to (i)
endorsements of negotiable instruments, (ii) discounts with recourse, (iii)
agreements to pay or perform upon a second Person’s failure to pay or perform,
(iv) remaining liable on obligations assumed by a second Person, (v) agreements
to maintain the capital, working capital solvency or general financial condition
of a second Person and (vi) agreements for the purchase or other acquisition of
products, materials, supplies or services, if in any case payment therefor is to
be made regardless of the non-delivery of such products, materials or supplies
or the non-furnishing of such services.

        “Guaranty Agreement” shall mean the Guaranty executed by each Guarantor.

        “Guarantors” shall mean the collective reference to each Subsidiary of
the Borrower other than (i) NUI Utilities, (ii) Virginia Gas Company and its
Subsidiaries and (iii) NUI/Caritrade International.

        “Hedging Obligations” means, with respect to any Person, all liabilities
of such Person under interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

        “Hazardous Substances” means any (i) hazardous, toxic or polluting
substances or wastes as defined by any Environmental Law or (ii) petroleum
products.

        “Indebtedness” as applied to any Person means, without duplication, all
liabilities of such Person for borrowed money (other than trade accounts payable
arising in the ordinary course of business), direct or contingent, whether
evidenced by a bond, note, debenture or otherwise, and all obligations and
liabilities in the nature of a capitalized lease obligation, deferred purchase
price arrangement, title retention device, letter of credit obligation, Hedging
Obligation, reimbursement agreement, Guaranty, book entry or otherwise.

        “Interest Period” means, subject to the provisions of Subsection 2.2c,
(i) as to any Swingline Loans, the period commencing on the date of the
Swingline Loan and ending on the earlier of (a) seven days thereafter, (b) on
demand or (c) on the Termination Date and (ii) as to any Loans bearing interest
at the Euro-Rate Option, any individual period of one, two, three or six months
selected by the Borrower commencing on the Borrowing Date, conversion date or
renewal date of a Euro-Rate Portion to which such period shall apply.

        “Lender” has the meaning given in the preamble to this Agreement.

        “Loans” means Disbursements by a Lender to the Borrower pursuant to
Section 2.1 or by the Swingline Lender pursuant to Section 2.1f.

        “Loan Account” means the individual loan account maintained by each
Lender as more fully described in Section 2.11.

        “Loan Documents” means collectively this Agreement, the Notes, the
Guaranty Agreement and any other documents furnished in connection herewith.

        “Loan Request” means a written request for Loans made in accordance with
Section 2.1d hereof which request shall be substantially in the form of Exhibit
“B” hereto.

        “Mandatory Borrowing” has the meaning given it in Section 2.1f(iii).

        “Margin Stock” is defined herein as defined in Regulation U.

        “Market Capitalization” has the meaning given it in Section 5.4.

        “Material Adverse Change” shall mean any set of circumstances or events
which (a) has or could reasonably be expected to have any material adverse
effect upon the validity or enforceability of this Agreement or any of the other
Loan Documents, (b) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition, results of
operations or prospects of the Borrower and its Subsidiaries, taken as a whole,
(c) impairs materially or could reasonably be expected to impair materially the
ability of the Borrower and its Subsidiaries taken as a whole to duly and
punctually pay their Indebtedness, or (d) impairs materially or could reasonably
be expected to impair materially the ability of the Agent or any of the Lenders
to enforce their legal remedies pursuant to this Agreement or any other Loan
Document.

        “Material Adverse Effect” means, with respect to any Person relative to
any occurrence of whatever nature (including, without limitation, any adverse
determination in any litigation, arbitration or governmental investigation or
proceeding), an effect that results in or causes or has a reasonable likelihood
of resulting in or causing a Material Adverse Change.

        “Moody’s” means Moody’s Investors Service, Inc. and its successors.

        “Negotiated Swingline Rate” shall mean, as applicable to any Swingline
Loan, the rate per annum as determined by the Swingline Lender and the Borrower
on any applicable interest determination date.

        “Net Proceeds” means (i) the aggregate cash consideration received by
the Borrower or a Subsidiary in connection with any transaction referred to in
Section 5.5(iii) less (ii) the reasonable out-of-pocket expenses incurred by the
Borrower or such Subsidiary in connection with such transaction and the amount
of any federal and state taxes incurred in connection with such transaction, in
each case as certified by an Authorized Officer to the Agent at the time of such
transaction.

        “Notes” means any one or all of the several promissory notes of the
Borrower evidencing Indebtedness of the Borrower under this Agreement which
notes are substantially in the form of Exhibit “A” to this Agreement, including
the Swingline Notes, together with all extensions, renewals, amendments,
modifications, substitutions and replacements thereto and thereof.

        “NUI Capital” means NUI Capital Corp., a Florida corporation.

        “NUI/Caritrade International” means NUI/Caritrade International, L.L.C.,
a Delaware limited liability company.

        “NUI Energy” means NUI Energy, Inc., a Delaware corporation.

        “NUI Energy Brokers” means NUI Energy Brokers, Inc., a Delaware
corporation.

        “NUI Energy Solutions” means NUI Energy Solutions, Inc., a Delaware
corporation.

        “NUI Environmental” means NUI Environmental Group, Inc., a New Jersey
corporation.

        “NUI International” means NUI International, Inc., a Delaware
corporation.

        “NUI Sales Management” means NUI Sales Management, Inc., a Delaware
corporation.

        “NUI Service” means NUI Service, Inc., a New Jersey corporation.

        “NUI Telecom” means NUI Telecom, a New Jersey corporation.

        “NUI Utilities” means NUI Utilities, Inc., a New Jersey corporation and
its successors and assigns.

        “NUI Utilities Credit Agreement” shall mean the Credit Agreement, dated
the date hereof, among NUI Utilities, each of the lenders specified therein,
Fleet National Bank, as the agent, PNC Bank National Association, as the
syndication agent and First Union National Bank, as the documentation agent.

        “Option” means any one or both of the Base Rate Option or the Euro-Rate
Option.

        “Participant” means any financial institution or other Person to which a
Lender sells a Participation in its Loan.

        “Participation” means the sale by a Lender to any Participant of an
undivided interest in all or any part of such Lender’s Loan.

        “PBGC” means the Pension Benefit Guaranty Corporation or any successor
Person.

         “Permitted Encumbrance” shall mean, as to any Person, any of the
followings

     (i)     Encumbrances for taxes, assessments, governmental charges or levies
on any of such Person's properties, which taxes, assessments, governmental
charges or levies are at the time not due and payable or if they can thereafter
be paid without penalty or are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
maintained on the books of such Person in conformity with GAAP;

     (ii)     Pledges or deposits to secure payment of workers' compensation
obligations, unemployment insurance, deposits or indemnities to secure public or
statutory obligations or for similar purposes;

     (iii)     Encumbrances arising out of judgments or awards against such
Person but only to the extent that the creation of any such encumbrance shall
not be an event or condition which, with or without notice or lapse of time or
both, would cause the Borrower to be in violation of Section 7.7;

     (iv)     Mechanics’, carriers’, workmen’s, repairmen’s and other similar
statutory Encumbrances incurred in the ordinary course of such Person’s
business, so long as the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings diligently
conducted;

     (v)     Security interests in favor of lessors of personal property, which
property is the subject of a true lease between such lessor and such Person;

     (vi)     Encumbrances listed on Schedule 5.2, securing Indebtedness
permitted by Section 5.13(d); provided that no such Encumbrance is amended after
the date of this Agreement to cover any additional property or to secure
additional Indebtedness;

     (vii)     Easements, rights-of-way, restrictions, leases or subleases to
others or other similar Encumbrances created in the ordinary course of business
which Encumbrances do not interfere in any material respect with the ordinary
conduct of the business of the Borrower and its Subsidiaries;

     (viii)     Encumbrances securing (a) the non-delinquent performance of
bids, trade contracts (other than for borrowed money), leases or statutory
obligations, (b) contingent obligations on surety and appeal bonds, and (c)
other non-delinquent obligations of a like nature; in each case, incurred in the
ordinary course of business, provided all such Encumbrances in the aggregate
would not (even if enforced) cause a Material Adverse Effect on the Borrower and
its Consolidated Subsidiaries taken as a whole;

     (ix)     Encumbrances securing Indebtedness of the Borrower and its
Subsidiaries (other than NUI Utilities) permitted by Section 5.13(c) incurred to
finance the acquisition of new fixed or capital assets, provided that (1) such
Encumbrances shall be created substantially simultaneously with the acquisition
of such fixed or capital assets, (2) such Encumbrances do not at any time
encumber any property other than the property financed by such Indebtedness, (3)
the Encumbrances are not modified to secure other Indebtedness and the amount of
Indebtedness secured thereby is not increased and (4) the principal amount of
Indebtedness secured by any such Encumbrance shall at no time exceed 90% of the
original purchase price of such property; and

     (x)     Encumbrances on the property or assets of a corporation which
becomes a Subsidiary after the date hereof securing Indebtedness permitted by
paragraph 5.13(e), provided that (1) such Encumbrances existed at the time such
corporation became a Subsidiary and were not created in anticipation of the
acquisition, (2) any such Encumbrances do not by their terms cover any property
or assets after the time such corporation becomes a Subsidiary which were not
covered immediately prior thereto and (3) any such Encumbrances do not by their
terms secure any Indebtedness other than Indebtedness existing immediately prior
to the time such corporation becomes a Subsidiary.

“Permitted Investments” means

     (a)     marketable direct obligations issued or unconditionally guaranteed
by the United States of America or issued by any agency thereof and backed by
the full faith and credit of the United States of America, in each case maturing
within six months from the date of acquisition thereof;

     (b)     marketable general obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
generally obtainable from either S&P or Moody’s; or

     (c)     commercial paper maturing no more than six months from the date of
acquisition thereof and, at the time of acquisition, having a rating of A-1 (or
the equivalent) or higher from S&P and P-1 (or the equivalent) or higher from
Moody’s;

provided in each case, that such obligations are payable in Dollars.

        “Permitted Transferee” has the meaning given it in Section 7.10a.

         “Person” means any individual, partnership, corporation, trust, joint
venture, banking association, unincorporated organization or any other entity or
enterprise or government or department or agency thereof.

        “Plan” means an employee pension benefit plan (other than a
multiemployer plan) which is maintained by the Borrower or any ERISA Affiliate
for employees of the Borrower or any ERISA Affiliate and which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 302
of ERISA and Section 412 of the Code.

        “Portion” means either the Base Rate Portion, the Euro-Rate Portion, or
both of the foregoing, as the case may be.

        “Potential Default” means an event which, with the passage of time or
the giving of notice or both, shall be an Event of Default.

        “Prime Rate” means the interest rate per annum announced from time to
time by Fleet National Bank as its prime rate, which rate may not be the lowest
rate of interest then being charged by Fleet National Bank to its commercial
borrowers.

        "PUHCA" has the meaning given it in Section 3.14.

        "Purchasing Lender" has the meaning given it in Subsection 9.6a.

        "Register" has the meaning given it in Subsection 9.6b.

        “Regulation D” means Regulation D promulgated by the Board of Governors
of the Federal Reserve System (12 C.F.R. Part 204 et seq.) as such regulation is
now in effect and as may hereafter be amended.

        “Regulation T” means Regulation T promulgated by the Board of Governors
of the Federal Reserve System (12 C.F.R. Part 220 et seq.) as such regulation is
now in effect and as may hereafter be amended.

        “Regulation U” means Regulation U promulgated by the Board of Governors
of the Federal Reserve System (12 C.F.R. Part 221 et seq.) as such regulation is
now in effect and as may hereafter be amended.

        “Regulation X” means Regulation X promulgated by the Board of Governors
of the Federal Reserve System (12 C.F.R. Part 224 et seq.) as such regulation is
now in effect and as may hereafter be amended.

        “Reportable Event” means any one or more event, defined in Section
4043(b) of ERISA and in 29 C.F.R. Part 2615, other than an event for which the
requirement for the 30 day notice to the PBGC is waived.

        “Required Lenders” means as of a particular date (i) prior to the
termination of the Commitments, the Lenders whose Commitment Percentages
aggregate at least fifty-one percent (51%) of the aggregate Commitment
Percentages of all the Lenders and (ii) after the termination of the
Commitments, fifty-one (51%) of the aggregate principal amount of the Loans at
the particular time outstanding.

         “Restricted Payments” has the meaning given to it in Section 5.1.

        “Restricted Subsidiary” means, individually, any of NUI Utilities,
Virginia Gas Company, any Subsidiary of Virginia Gas Company or NUI/Caritrade
International, and “Restricted Subsidiaries” means, collectively, NUI Utilities,
Virginia Gas Company, each Subsidiary of Virginia Gas Company and NUI/Caritrade
International.

        “Revolving Credit” has the meaning assigned to it in Section 2.1, as the
same may be reduced pursuant to Section 2.10.

        “Revolving Extensions of Credit” means as to any Lender at any time, an
amount equal to the sum of (a) all Loans and (b) its Swingline Exposure.

         “S&P” means Standard & Poor’s Rating Group, a division of McGraw-Hill,
Inc. and its successors.

        “Senior Ratings” means, with respect to any Person, the long term senior
unsecured public debt ratings in effect from time to time as assigned by Moody’s
and S&P, as the case may be.

         “Subsidiary” means, as to any Person, any corporation of which at least
a majority of the outstanding stock having by the terms thereof ordinary voting
power to elect a majority of the Board of Directors of such corporation is at
the time directly or indirectly owned or controlled by such Person and/or by one
or more Subsidiaries of such Person.

        “Swingline Exposure” means at any time, in respect of any Lender, an
amount equal to the aggregate principal balance of Swingline Loans at such time
multiplied by such Lender’s Commitment Percentage at such time.

        “Swingline Lender” means Fleet National Bank, in its capacity as lender
of Swingline Loans hereunder, and its successors in such capacity.

        “Swingline Loan” means any Loan that, at any time, bears interest at a
rate based upon the Negotiated Swingline Rate.

        "Swingline Note" has the meaning specified in Section 2.1f.

        "Syndication Agent" means PNC Bank, National Association.

        “Total Commitment” means the aggregate amount of the Commitments of all
Lenders, as in effect from time to time.

        “Termination Date” means December 18, 2002, unless earlier terminated in
accordance with the term hereof.

        “Termination Proceedings” means any action taken by the PBGC under ERISA
to terminate any plan.

        "TIC Enterprises" means T.I.C. Enterprises, L.L.C., a Delaware limited
liability corporation.

        "Total Loans" means the aggregate amount of the Loans of all Lenders.

        “Total Revolving Extensions of Credit” means, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Lenders outstanding at such
time.

        “Transfer Effective Date” has the meaning given it in each respective
Assignment and Assumption Agreement.

        "Transferor Lender" has the meaning given it in Subsection 9.6a.

        "UBS" means Utility Business Services, Inc., a New Jersey corporation.

        "Virginia Gas Company" means Virginia Gas Company, Inc., a Delaware
corporation.

         1.2     GAAP Definitions.    Accounting terms used herein but not
defined herein shall have the meanings ascribed to them under GAAP consistent
with those utilized in preparing the audited financial statements referred to in
Section 4.2.

         1.3     Other Definitional Conventions and Rules of
Construction.   (i) The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall, unless otherwise expressly
specified, refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Article, Section and Subsection references are
to this Agreement unless otherwise expressly specified.

                 (ii)     All terms defined in this Agreement in the singular
shall have comparable meanings when used in plural, and vice versa, unless
otherwise specified.

                 (iii)     The word “or” as used herein shall mean and connote
nonexclusive alternatives, unless expressly stated or the context clearly
requires otherwise.

                 (iv)     Captions, headings and Articles, Section and
Subsection references used in this Agreement are for convenience only and shall
not, and are not intended to, in any way or manner affect the scope or intent of
this Agreement or of any provisions or subdivisions hereof.


ARTICLE II.  THE LOANS

         2.1  The Revolving Credit

         2.1a  Loans.  Subject to the terms and conditions hereof and relying
upon the representations and warranties herein set forth, each Lender severally
agrees to make Loans to the Borrower at any time from time to time on or after
the date hereof to, but not including, the Termination Date, provided that the
aggregate principal amount of each Lender’s Loans outstanding hereunder to the
Borrower shall not exceed at any one time an amount equal to such Lender’s
Commitment Percentage of the aggregate amount of Commitments then in effect and
provided, further, that no Loans shall be made if it would cause the Total
Revolving Extensions of Credit to exceed the Total Commitments (the “Revolving
Credit”). Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1a. The aggregate amount of the Commitments on the
Closing Date is $80,000,000. All Loans outstanding on the Termination Date shall
become due and payable in full on such date.

         2.1b  Commitment of Each Lender.  Each Lender agrees, for itself only,
and subject to the terms and conditions of this Agreement, to make Loans to the
Borrower from time to time not to exceed an aggregate principal amount at any
one time outstanding equal to the amount of its respective Commitment Percentage
of the Revolving Credit. The obligations of each Lender hereunder are several.
The failure of any Lender to perform its obligations hereunder shall not affect
the obligations of the Borrower, or any other Lender, to any other party nor
shall the Borrower, or any other Lender, be liable for the failure of such
Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Loans hereunder on or after the Termination Date.

         2.1c  Notes.  The obligation of the Borrower to repay, on or before the
Termination Date, the aggregate unpaid principal amount of all Loans shall be
evidenced by the several Notes, each substantially in the form of Exhibit “A”
hereto, drawn by the Borrower to the order of a Lender in the maximum amount of
such Lender’s Commitment. The principal amount actually due and owing to a
Lender at any time shall be the then aggregate unpaid principal amount of all
Loans made by such Lender as shown on the Loan Account established and
maintained by such Lender in accordance with Section 2.11. Each Note shall be
dated the date hereof and shall be delivered to the Lenders on such date.

         2.1d  Loan Request.  Except as otherwise provided herein, the Borrower
may from time to time prior to the Termination Date request the Lenders to make
Loans to the Borrower by the delivery to the Agent, not later than 11:00 A.M.
(eastern time) (i) three Business Days prior to the proposed Borrowing Date with
respect to the making of Loans to which the Euro-Rate Option applies for any
Loans and (ii) one Business Day prior to the proposed Borrowing Date with
respect to the making of a Loan to which the Base Rate Option applies of a duly
completed request therefor substantially in the form of Exhibit “B” hereto or a
request by telephone immediately confirmed in writing by letter or facsimile in
such form (each, a “Loan Request”), it being understood that the Agent may rely
on the authority of any person making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Loans to be made on such Borrowing Date, which
amount, as to Base Rate Portions, shall be in integral multiples of $100,000 and
not less than $1,000,000 and, as to Euro-Rate Portions, shall be in integral
multiples of $1,000,000 and not less than $3,000,000; (iii) whether the
Euro-Rate Option or the Base Rate Option shall apply to the proposed Loans to be
made on such Borrowing Date; and (iv) in the case of Loans to which the
Euro-Rate Option applies, an appropriate Interest Period for each Euro-Rate
Portion of the Loans to be made on such Borrowing Date.

         2.1e  Making Loans.  The Agent shall, promptly after receipt by it of a
Loan Request pursuant to Section 2.1d (but not later than noon (eastern time) on
the Borrowing Date for same day funding and 2:00 P.M. (eastern time) on the
third Business Day preceding any Borrowing Date for which any Portion of the
Loans to be made on such Borrowing Date bears interest at the Euro-Rate Option),
notify the Lenders of its receipt of such Loan Request specifying: (i) the
proposed Borrowing Date and the time and method of disbursement of such Loan;
(ii) the amount and type of such Loan and the applicable Euro-Rate Portions and
Interest Periods (if any); and (iii) the apportionment among the Lenders of the
Loans as determined by the Agent in accordance with Section 2.1b hereof. Each
Lender shall remit the principal amount of each Loan to the Agent such that the
Agent is able to, and the Agent shall, to the extent the Lenders have made funds
available to it for such purpose, fund such Loan to the Borrower in Dollars and
immediately available funds at the principal office of the Agent in Boston,
Massachusetts prior to 2:00 P.M. (eastern time) on the Borrowing Date, provided
that if any Lender fails to remit such funds to the Agent in a timely manner, or
any Lender fails to advise the Agent of its intention not to fund, then the
Agent may elect in its sole discretion to fund with its own funds the Loan of
such Lender on the Borrowing Date, subject to the provisions of Section 8.3
below.

         2.1f  Swingline Loans

         (i)     During the Commitment Period, the Swingline Lender agrees, on
the terms and conditions set forth in this Agreement, to lend to the Borrower
from time to time amounts that will not result in (x) the aggregate principal
amount of outstanding Swingline Loans at any time exceeding $8,000,000, or (y)
the Total Revolving Extensions of Credit at any time exceeding the Total
Commitments. Interest on such Swingline Loans shall accrue for each day during
the Interest Period applicable thereto at the Negotiated Swingline Rate. Each
Swingline Loan shall mature, and the principal amount thereof shall be due and
payable, together with accrued interest thereon, on the last day of the Interest
Period applicable to such Swingline Loan or upon demand. Swingline Loans may be
repaid and reborrowed. Swingline Loans may be prepaid at any time, without
premium or penalty, provided that notice shall be given not later than 12:00
noon (eastern time) on the date of prepayment. The Swingline Loans shall be
evidenced by a promissory note in the form of Exhibit “A-1” hereto (as amended,
supplemented or modified from time to time, the “Swingline Note”).

         (ii)     In order to request a Swingline Loan, the Borrower shall
notify the Agent of such request not later 12:00 noon, New York City time on the
day of a proposed Swingline Loan, specifying the proposed date (which shall be a
Business Day) and amount of the requested Swingline Loan (which shall be in a
minimum amount of $250,000). The Agent will promptly advise the Swingline Lender
of any such notice received from the Borrower. The Swingline Lender shall make
each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of Borrower with the Swingline Lender (or, if so
requested by Borrower, by means of wire transfer of immediately available funds
to such bank account as Borrower shall designate) by 3:00 p.m. (eastern time) on
the requested date of such Swingline Loan.

         (iii)     On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that its outstanding Swingline Loans
shall be repaid with a borrowing of Loans (provided that each such notice shall
be deemed to have been automatically given upon the occurrence of an Event of
Default under Section 7.3 or upon the exercise of any of the remedies provided
in the last paragraph of Section 7.12), in which case a borrowing of Loans
bearing interest at the Base Rate (each such borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by all Lenders pro rata
based on each Lender’s Commitment Percentage, and the proceeds thereof shall be
applied directly to repay the Swingline Lender for such outstanding Swingline
Loans. Each Lender hereby irrevocably agrees to make Loans bearing interest at
the Base Rate upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Lender notwithstanding:
(a) that the amount of the Mandatory Borrowing may not comply with the minimum
borrowing amount otherwise required hereunder, (b) whether any conditions
specified in Section 6.1 are then satisfied, (c) whether a potential Default or
an Event of Default has occurred and is continuing, and (d) the date of such
Mandatory Borrowing. In the event that any Mandatory Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Lender (other than the Swingline Lender)
shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such assignment of the outstanding Swingline Loans as shall be
necessary to cause such Lenders to share in such Swingline Loans ratably based
upon their respective Commitment Percentages, provided that all interest payable
on the Swingline Loans shall be for the account of the Swingline Lender until
the date the respective assignment is purchased and, to the extent attributable
to the purchased assignment, shall be payable to the Lender purchasing same from
and after such date of purchase.

         2.2  Interest Rates, Interest Payment and Certain Provisions Relating
to Interest and Fees.

         2.2a  Payments of Interest.  The Borrower shall pay interest on the
principal amount of the Loans from time to time outstanding hereunder, from the
date thereof until payment in full, at the rates of interest determined pursuant
to this Section 2.2. The Borrower shall pay accrued interest on the unpaid
principal balance of the Loans in arrears: (i) with respect to each Base Rate
Portion, at the Base Rate on the last Business Day of each Fiscal Quarter during
the term thereof, (ii) with respect to each Euro-Rate Portion, at the Adjusted
Euro-Rate on the last day of each Interest Period as provided for in Subsection
2.2(b)(ii) (provided, however, if the Interest Period chosen for a Euro-Rate
Portion exceeds three months, interest on that Euro-Rate Portion shall be due
and payable on the day which is (A) three months after the first day of such
Interest Period and (B) the last day of such Interest Period), and (iii) with
respect to all such Portions, at the applicable interest rate (A) when due, at
maturity, whether by acceleration or otherwise, and (B) after maturity, on
demand until paid in full.

         2.2b  Interest Rate Options.  The unpaid principal amount of the Loans
shall bear interest, for each day until due, at one or more rates of interest
selected by the Borrower from among the Options set forth below; it being
understood that, subject to the provisions of this Agreement, the Borrower may
select different Options to apply simultaneously to different Portions of the
Loans and may select different Interest Periods to apply simultaneously to
different Portions of the Euro-Rate Portions of the Loans.

         (i)     Base Rate Option:  A rate of interest per annum (computed upon
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed) equal to the Base Rate. The rate of interest per annum
under the Base Rate Option shall be adjusted automatically, from time to time,
upon each change in the Base Rate.

         (ii)     Euro-Rate Option:  A rate of interest per annum (computed on
the basis of a year of 360 days and the actual number of days elapsed) equal to
the sum of (A) the Euro-Rate plus (B) the Applicable Euro-Rate Margin from time
to time in effect (the “Adjusted Euro-Rate”). The Adjusted Euro-Rate for each
Euro-Rate Portion then outstanding shall be adjusted automatically, from time to
time, effective upon each change in the Applicable Euro-Rate Margin resulting
from an increase or decrease in utilization of the Commitments.

         2.2c  Interest Periods; Limitations on Elections.  At any time when the
Borrower shall select, convert to or renew at the Euro-Rate Option with respect
to all or any Portion of the outstanding Loans, it shall fix one or more
Interest Periods during which such Option(s) shall apply. All of the foregoing,
however, is subject to the following:

         (i)     any Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next Business Day unless such
Business Day falls in the succeeding calendar month in which case such Interest
Period shall end on the next preceding Business Day; and

         (ii)     any Interest Period which begins on the last day of a calendar
month or on a day for which there is no numerically corresponding day in the
subsequent calendar month during which such Interest Period is to end shall end
on the last Business Day of such subsequent month.

        In addition, elections by the Borrower of the Euro-Rate Option shall be
subject to the following further limitations:

         (i)     If an Interest Period is elected with regard to amounts
outstanding under the Revolving Credit and such Interest Period would end after
the Termination Date, such Interest Period shall end on the Termination Date;
and

         (ii)     At no time may there be more than six Interest Periods in
effect relating to Loans; provided, however if a Base Rate Portion is
outstanding there shall be not more than five Interest Periods in effect
relating to Loans.

         2.2d  Election, Conversion or Renewal of Interest Rate
Options.  Elections of or conversions to the Base Rate Option shall continue in
effect until converted to the Euro-Rate Option as hereinafter provided.
Elections of, conversions to or renewals of the Euro-Rate Option shall expire as
to each Euro-Rate Portion at the expiration of the applicable Interest Period.

         At any time, with respect to any Base Rate Portion, or at the
expiration of the applicable Interest Period, with respect to any Euro-Rate
Portion, the Borrower (subject to Subsection 2.2c) may cause all or any part of
the principal amount of such Portion to be converted to and/or (in the case of a
Euro-Rate Portion) to be renewed under the Euro-Rate Option by notice to each of
the Lenders as hereinafter provided. Such notice (i) shall be irrevocable; (ii)
shall be given not later than 11:00 A.M. (eastern time) in the case of a
conversion to or renewal of, either in whole or in part, the Euro-Rate Option on
the third Business Day prior to the proposed effective date for the conversion
or renewal and (iii) shall set forth:

         (A)     the effective date of such conversion or renewal, which shall
be a Business Day;

         (B)     the new Interest Period(s) selected; and

         (C)     with respect to each such Interest Period, the aggregate
principal amount of the corresponding Euro-Rate Portion.

        At the expiration of each Interest Period, any part (including the
whole) of the principal amount of the corresponding Euro-Rate Portion as to
which no notice of conversion or renewal has been received as provided above,
shall automatically be converted to the Base Rate Option.

         2.2e  Notification of Election of an Interest Rate Option.  The
Borrower, by an Authorized Officer, shall notify the Agent of (i) each election
or renewal of an Option and each conversion from one Option to another, (ii) the
Portion of the Loans then outstanding to be allocated to each Option and (iii)
where relevant, the Interest Periods applicable to each Option, by communication
as provided for in this Agreement. Any such communication may be oral or written
and if oral, it shall be followed immediately by written confirmation of such
Option election executed by an Authorized Officer.

         2.2f  Interest After Maturity.  After the principal amount of all or
any part of the Base Rate Portions of the Loans shall have become due and
payable, whether by acceleration or otherwise and whether or not judgment has
been entered against the Borrower thereon, all Base Rate Portions shall bear
interest at a rate per annum which shall be two hundred (200) basis points (2%)
per annum above the rate otherwise in effect under the Base Rate Option, such
interest rate to change automatically from time to time, effective as of the
effective date of each change in the Base Rate. After the principal amount of
all or any part of the Euro-Rate Portions of the Loans shall have become due and
payable, whether by acceleration or otherwise and whether or not judgment has
been entered against the Borrower thereon, all such Euro-Rate Portions shall
bear interest (i) until the end of the then current Interest Period, at a rate
per annum which shall be two hundred (200) basis points (2%) per annum above the
rate otherwise in effect under the Euro-Rate Option, and (ii) at the end of the
then current Interest Period, and thereafter at the sum of (A) the Base Rate
plus (B) two hundred (200) basis points (2%) per annum.

         2.3  Yield-Protection, Capital Adequacy and Miscellaneous Provisions
Relating to Euro-Rate.

         2.3a  Yield Protection.  Notwithstanding other provisions of this
Section 2.3:

                 (i)     If any Governmental Rule (including, without
limitation, Regulation D), or if any change therein on or after the date hereof,
or in the interpretation thereof by any Governmental Authority charged with the
administration thereof, shall:

         (A)  subject any Lender to any tax, levy, impost, charge, fee, duty,
deduction or withholding of any kind with respect to payments of principal or
interest or other amounts due hereunder (other than any tax imposed or based
upon the income of a Lender and payable to any Governmental Authority in the
United States of America or any state thereof); or

         (B)  change the basis of taxation of any Lender with respect to
payments of principal or interest or other amounts due hereunder (other than any
change which affects, and only to the extent that it affects, the taxation by
the United States or any state thereof of the total net income of such Lender);
or

         (C)  impose, modify or deem applicable any reserve, special deposit or
similar requirements against assets held by any Lender applicable to the
Commitment or Loans made hereunder (other than such requirements which are
included in the determination of the applicable rate of interest hereunder); or

         (D)  impose upon any Lender any other obligation or condition with
respect to this Agreement, and the result of any of the foregoing is to increase
the cost to the affected Lender, reduce the income receivable by the affected
Lender, reduce the rate of return on the affected Lender’s capital, or impose
any expenses upon the affected Lender, all with respect to any of the Loans (or
any portion thereof) by an amount which the affected Lender reasonably deems
material, and if the affected Lender is then demanding similar compensation for
such occurrences from other borrowers who are similarly situated and who have a
similar relationship with the affected Lender and from which the affected Lender
has the right to demand such compensation, then and in any such case:

                 (1)     the affected Lender shall promptly notify the Borrower
of the happening of such event;

                 (2)     the Borrower shall pay to the affected Lender, on
demand, such amount as will compensate the affected Lender for such reduction in
its rate of return; and

                 (3)     the Borrower may pay the affected portion of the
affected Lender's Loans in full without the payment of any additional amount,
including prepayment penalties, other than amounts payable on account of the
affected Lender's out-of-pocket losses (including funding loss, if any, as
provided in Section 2.9) which are not otherwise provided for in subparagraph
(2) immediately above.

         (ii)     A certificate as to the increased cost or reduced amount as a
result of any event mentioned in this Subsection 2.3a shall be promptly
submitted by the affected Lender to the Borrower in accordance with the
provisions hereof. Such certificate shall be prima facie evidence as to the
amount of such increased cost or reduced amount.

         2.3b  Capital Adequacy.  If, after the date hereof, (i) any adoption of
or any change in or in the interpretation of any Governmental Rule, or (ii)
compliance with any Governmental Rule of any Governmental Authority exercising
control over banks or financial institutions generally or any court of competent
jurisdiction, requires that the Commitment (including, without limitation,
obligations in respect of any Loans) hereunder be treated as an asset or
otherwise be included for purposes of calculating the appropriate amount of
capital to be maintained by any Lender or any corporation controlling any Lender
(a “Capital Adequacy Event”), the result of which is to reduce the rate of
return on a Lender’s capital as a consequence of its Commitment to a level below
that which the affected Lender could have achieved but for such Capital Adequacy
Event, taking into consideration the Lender’s policies with respect to capital
adequacy, by an amount which the affected Lender reasonably deems to be
material, the affected Lender shall promptly deliver to the Borrower a statement
of the amount necessary to compensate the affected Lender or the reduction in
the rate of return on its capital attributable to its Commitment (the “Capital
Compensation Amount”). The affected Lender shall determine the Capital
Compensation Amount in good faith, using reasonable attribution and averaging
methods. Each affected Lender shall from time to time notify the Borrower of the
amount so determined. Each such notification shall be prima facie evidence of
the amount of the Capital Compensation Amount set forth therein, and such
Capital Compensation Amount shall be due and payable by the Borrower to the
affected Lender 30 days after such notice is given. As soon as practicable after
any Capital Adequacy Event, the affected Lender shall submit to the Borrower
estimates of the Capital Compensation Amounts that would be payable as a
function of the affected Lender’s Commitment hereunder.

         2.3c  Euro-Rate Unascertainable.  If, on any date on which the Adjusted
Euro-Rate would otherwise be set, the Agent reasonably shall have determined
(which determination shall be final and conclusive) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining the Euro-Rate, the Agent shall give prompt
notice of such determination to the Borrower and the Lenders and, until the
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such determination no longer exist, the right of the Borrower to borrow
under, convert to or renew the Euro-Rate Option shall be suspended. Any notice
of borrowing under, conversion to or renewal of the Euro-Rate Option which was
to become effective during the period of such suspension shall be treated as a
request to borrow under, convert to or renew at the Base Rate Option with
respect to the principal amount therein specified.

         2.3d  Illegality.  If a Lender shall determine in good faith (which
determination shall be final and conclusive) that compliance by such Lender with
any applicable law, treaty or other Governmental Rule (whether or not having the
force of law), or the interpretation or application thereof by any Governmental
Authority, has made it unlawful for such Lender to make or maintain the Loans
under the Euro-Rate Option (including but not limited to acquiring Eurodollar
liabilities to fund such Loans), such Lender shall give notice of such
determination to the Borrower and the other Lenders. Notwithstanding any
provision of this Agreement to the contrary, unless and until the affected
Lender shall have given notice to the Borrower and the other Lenders that the
circumstances giving rise to such determination no longer apply:

         (i)     with respect to any Interest Periods thereafter commencing,
interest on the Loans bearing interest at the Adjusted Euro-Rate (whichever one
or more have been determined by the affected Lender to be unlawful) shall,
unless the Borrower shall have selected a different Option which is then
available, be computed and payable under the Base Rate Option; and

         (ii)     on such date, if any, as shall be required by law, any Loans
bearing interest at the Adjusted Euro-Rate then outstanding shall be
automatically converted to the Base Rate Option, and the Borrower shall pay to
the affected Lender the accrued and unpaid interest on such Loans to (but not
including) the date of such conversion at the applicable interest rate or rates
in effect for such Loans prior to such conversion.

         2.4  Fees.

         2.4a   Closing Fee.  The Borrower agrees to pay to the Agent for the
account of each Lender, on or before the Closing Date, a Closing Fee, under the
terms of that certain letter from the Borrower dated December 19, 2001.

         2.4b  Facility Fee.  The Borrower agrees to pay to the Lenders, on a
pro rata basis, beginning on December 31, 2001, and continuing quarterly in
arrears thereafter on the last day of each March, June, September and December
during the term hereof to and including the Termination Date, a Facility Fee
calculated at a rate per annum equal to the Facility Fee Rate on the daily
(computed at the opening of business) average amount of the Commitment for the
quarter then ending; provided, however, the first payment under this Subsection
2.4b shall be only for the actual number of days elapsed between the Closing
Date and December 31, 2001, and the last payment under this Subsection 2.4b
shall be only for the actual number of days elapsed between the last quarterly
payment date and the Termination Date. If there is any change in the Facility
Fee Rate during the quarter, the Facility Fee shall be calculated with respect
to each period that the Facility Fee Rate was in effect during such quarter.

         2.4c  Agent’s Fee.  The Borrower agrees to pay to the Agent for its own
account the non-refundable Agent’s Fees for the Agent’s services hereunder under
the terms of that certain letter (the “Agent’s Letter”) between the Borrower and
Agent dated December 19, 2001, as the same may be amended from time to time.

         2.5  Calculation of Interest and Facility Fee.  The calculation of the
amount of interest due and owing to each Lender shall be made by each Lender and
shall be evidenced by such Lender posting the amount of interest due under such
Lender’s Loans to the Loan Account established by such Lender pursuant to
Section 2.11. The Facility Fee shall be calculated on the basis of a 360 day
year and actual number of days elapsed. The calculation of the amount of the
Facility Fee due and owing to each Lender shall be made by each Lender and shall
be evidenced by posting such amount due under the Loan Account established by
such Lender pursuant to Section 2.11.

         2.6  Extension of Termination Date.  The Termination Date may be
extended, in the manner set forth in this Section 2.6, on December 18, 2002 and
on each anniversary of such date (an “Extension Date”) for successive periods of
364 days each. If the Borrower wishes to request an extension of the Termination
Date on any Extension Date, it shall give written notice to that effect to the
Agent not less than 45 nor more than 60 days prior to such Extension Date. Each
Lender will use its best efforts to respond to such request, whether
affirmatively or negatively, within 30 days after receipt of such notice from
the Agent. If the Borrower shall have received affirmative responses from all
the Lenders, such response to be in the sole and absolute discretion of each
Lender, then, subject to receipt by the Borrower of counterparts of an agreement
duly completed and signed by the Borrower and each such Lender (an “Extension
Agreement”), the Termination Date shall be extended, effective on such Extension
Date, for a period of 364 days to the date stated in such Extension Agreement.
If the Borrower shall not have received affirmative responses from all Lenders
the Termination Date shall not be extended. For purposes of this Section 2.6,
the failure of any Lender to respond shall be deemed to be a negative response
from such Lender.

         2.7  Substitution or Replacement of a Lender.  The Borrower shall have
the right (provided that at such time, no Event of Default and no Potential
Default has occurred and is continuing), in its sole discretion, to either:

                 (i)     repay, (A) at any time if either no Loans are
outstanding or if Loans bearing interest under the Base Rate Option are the only
Loans outstanding, or (B) subject to Section 2.9, upon three days prior notice
if the Loans outstanding include Loans bearing interest under the Euro-Rate
Option, the outstanding Loans of any Lender in whole, together with interest
thereon and any other amount due such Lender pursuant to the terms of this
Agreement, and to terminate the Commitment of such Lender; or

                  (ii)     seek a substitute lending institution or institutions
(which may be one or more of the other Lenders) to purchase the Notes and assume
the Loans, the Commitment and the other obligations of such Lender under this
Agreement,

if any of the following conditions occur with respect to such Lender:

                 (i)     such Lender shall have delivered a notice or
certificate pursuant to Section 2.3a or 2.3b;

                 (ii)     the obligation of such Lender to make Loans which bear
or are to bear interest under the Euro-Rate Option has been suspended pursuant
to Subsection 2.3d; or

                 (iii)     such Lender has responded negatively to a request for
extension of the Termination Date pursuant to Section 2.6.

         Provided, any proposed substitute lending institution, which is not a
Lender prior to the Borrower’s selection thereof, must be acceptable to the
Agent, whose consent shall not be unreasonably withheld, and provided, further
that all of the provisions of Section 9.6 (with respect to any Lender) and
Section 8.11 (if the affected Lender is the Agent) must be complied with.

         2.8  Loan Repayment.  Each repayment of the Loans (other than Swingline
Loans) shall be in the minimum amount of $5,000,000, in the aggregate, or an
integral multiple of $100,000 thereof, or such lesser amount as is actually
outstanding thereunder. The Borrower, upon (i) oral or written notice to Agent
by 11:00 A.M. (eastern time) on the day of the proposed repayment, in the case
of Loans bearing interest at the Base Rate or (ii) three Business Days’ prior
oral or written notice to the Agent, in the case of Loans bearing interest at
the Adjusted Euro-Rate, followed immediately thereafter by the Borrower’s
written confirmation to the Agent of any oral notice, may repay the outstanding
amount of the Loans in whole or in part with accrued interest, fees and other
amounts then due and payable on the amount repaid to the date of such repayment,
subject to the payment of any additional amounts under Section 2.9 below. The
Borrower may prepay any Portion of the Loans bearing interest at the Base Rate
without premium or penalty.

         Any repayment of the Loans shall increase, by the amount of that
repayment, the unborrowed balance of the Commitment; it being contemplated that
the Borrower may repay and reborrow from time-to-time under the Commitment until
the Termination Date. All Loans outstanding on the Termination Date shall become
due and payable in full on such date.

         2.9  Additional Payments by the Borrower.  If (i) the Borrower shall
fail to make any payment due hereunder on the due date thereof, (ii) the
Borrower shall make a payment, prepayment or conversion of any Euro-Rate Portion
of the Loans on a day other than the last day of the applicable Interest Period,
(iii) the Borrower shall convert any Portion to the Base Rate Option from
another Option pursuant to subsection 2.2d on a day other than the last day of
the relevant Interest Period, or (iv) the Borrower shall fail on the date
specified therefor to consummate any borrowing, conversion or renewal after
giving a request for a Disbursement or notice of conversion or renewal, and, as
a result of any such action or inaction, a Lender reasonably incurs any losses
and expenses which it would not have incurred but for such action or inaction,
the Borrower shall pay such additional amounts as will compensate the affected
Lender for such losses and expenses, including the cost of reemployment of any
funds prepaid at rates lower than the cost to the affected Lender of such funds.
Such losses and expenses, which the affected Lender shall exercise reasonable
efforts to minimize, shall be specified in writing (setting forth, in reasonable
detail, the basis of calculation) to the Borrower by the affected Lender, which
writing shall be prima facie evidence of the amounts set forth therein, and such
amounts shall be payable within 30 days of demand therefor.

         2.10  Voluntary Reduction of Availability.  At any time and from time
to time upon no less than three Business Days prior written notice to the Agent,
the Borrower may terminate, in whole or in part, without penalty, the then
unused portion of the Commitments, thereby causing a corresponding abatement of
the Facility Fee with respect to the pro rata share so reduced. Each such
reduction shall be in a minimum principal amount of $5,000,000 or in integral
multiples thereof. The Facility Fee shall cease to accrue with respect to any
unused portion of the commitments so terminated on either (i) the date five
Business Days after receipt of such notice or (ii) the date so designated in the
written notice if such written notice is given to the Agent more than five
Business Days prior to the effective date of such termination. Notice of
termination once given shall be irrevocable and the portion of the Commitments
so terminated shall not be available for borrowing once such notice has been
given under the terms hereof. The Agent shall promptly notify each Lender of its
pro rata share of such terminated unused portion and the date of each such
termination.

         2.11  Loan Account.  Each Lender shall open and maintain on its books a
Loan Account in the name of the Borrower with respect to Disbursements made,
repayments, prepayments, the computation and payment of interest and the
Facility Fee and the computation of other amounts due and sums paid and payable
to such Lender pursuant to this Article II. Such Loan Account shall be
conclusive evidence barring manifest error as to the amount at any time due to
such Lender from the Borrower pursuant to this Article II, provided, however,
that the failure of a Lender to make notations, or to make accurate notations,
on its Loan Account including without limitation notations with respect to
interest and Facility Fees pursuant to Section 2.5 shall not limit, expand or
otherwise affect any obligations of the Borrower hereunder.

         2.12  Payment from Accounts Maintained by Borrower.  In the event that
any payment of principal, interest, Facility Fee or any other amount due to the
Lenders or the Agent under the Agreement, the Notes or the other Loan Documents
is not paid when due, the Agent is hereby authorized to effect such payment by
debiting any demand deposit account of the Borrower maintained with the Agent
(excluding however any special purpose fiduciary accounts, which are designated
as such at the time of their creation, and mandated by applicable statutes,
regulations or rules) and distributing such payment to the party to whom such
amounts are due. This right of debiting accounts of the Borrower is in addition
to any right of set-off accorded the Lenders or the Agent hereunder or by
operation of law.

         2.13  Time, Place and Manner of Payments.  All payments to be made by
the Borrower under the Notes (other than those provided for in Sections 2.3 and
2.9 hereof), and of all fees and any other amounts due hereunder (excepting the
Agent’s Fees) shall be made at the principal office of the Agent for the ratable
account of the Lenders. The Agent will promptly pay each such payment received
to each Lender or its order in accordance with Section 8.9 hereof. All payments
due a Lender by reason of Sections 2.3 or 2.9 hereof shall be paid at the
principal office of the Lender which invoices the Borrower for such payment. All
payments to be made by the Borrower under this Agreement shall be paid in
Dollars and in immediately available funds no later than 12:00 Noon (eastern
time) on the date such payment is due, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by the Borrower,
and without setoff, counterclaim or other deduction of any nature.

         2.14  Mandatory Prepayments.  Unless the Required Lenders otherwise
agree, the Borrower shall prepay the Loans and reduce the Commitments in an
amount equal to 100% of the Net Proceeds of any sale for cash permitted pursuant
to the terms of Section 5.5(iii) no later than the Business Day following
receipt by the Borrower or such Subsidiary of such proceeds, together with
accrued interest to such date on the amount prepaid. Nothing in this Section
2.14 shall be construed to derogate any restriction or limitation contained in
any Loan Document imposed on any transaction of the type described in this
Section 2.14, including, without limitation, Sections 5.5, 5.6 and 5.13 hereof.


ARTICLE III.   REPRESENTATIONS AND WARRANTIES.

         To induce the Lenders to enter into this Agreement and to make the
Loans herein provided for, the Borrower represents and warrants to the Lenders
that:

         3.1  Corporate Existence.  The Borrower and each of its Subsidiaries is
a corporation duly organized, validly existing and in good standing under the
laws of its respective state of incorporation and it is duly qualified and in
good standing as a foreign corporation authorized to do business in each
jurisdiction where, because of the nature of its respective properties or
businesses, such qualification is required or, if not so qualified or in good
standing in any state, the lack of such qualification or good standing will not
materially affect the Agent’s or the Lenders’ ability to enforce this Agreement,
the Notes or the other Loan Documents or will not have a Material Adverse Effect
on the Borrower’s or such Subsidiary’s ability to carry on its business or the
Borrower’s ability to comply with this Agreement, the Notes or the other Loan
Documents.

         3.2  Corporate Authority.  The Borrower is duly authorized to execute
and deliver this Agreement, the Notes and the other Loan Documents to which it
is or will become a party; all necessary corporate action to authorize the
execution and delivery of this Agreement, the Notes and the other Loan Documents
to which it is or will become a party has been properly taken; and it is and
will continue to be duly authorized to borrow hereunder and to perform all of
the other terms and provisions of this Agreement, the Notes and the other Loan
Documents to which it is or will become a party.

         3.3  Enforceability.  This Agreement and the Notes have each been, and
each other Loan Document to which it will become a party will be, duly and
validly executed and delivered by the Borrower and each constitutes or will
constitute a valid and legally binding agreement of the Borrower enforceable in
accordance with its terms.

         3.4  No Restrictions, No Default.  Neither the execution and delivery
of this Agreement, the Notes and the other Loan Documents to which it is or will
become a party, the consummation of the transactions herein contemplated nor
compliance with the terms and provisions hereof or of the Notes, will conflict
with or result in a breach of any of the terms, conditions or provisions of the
certificate of incorporation or the by-laws of the Borrower or of any law or of
any regulation, order, writ, injunction or decree of any court or governmental
agency or of any agreement, indenture or other instrument to which the Borrower
or any Subsidiary is a party or by which any of them is bound or to which it is
subject, or constitute a default thereunder or result in the creation or
imposition of any Encumbrance of any nature whatsoever upon any of the property
or assets of the Borrower pursuant to the terms of any agreement, indenture or
other instrument, except those restrictions which, individually or in the
aggregate, would not have a Material Adverse Effect upon the Borrower and its
Subsidiaries taken as a whole. No event has occurred and is continuing and no
condition exists or will exist after giving effect to the borrowings hereunder
to be made on the Closing Date which constitutes an Event of Default or
Potential Default.

         3.5  Financial Statements.  The Borrower has furnished to the Lenders
and the Agent the consolidated balance sheets and the related consolidated
statements of income, shareholders’ equity and changes in financial position of
the Borrower and its consolidated Subsidiaries for the Fiscal Year ending
September 30, 2000 and for its Fiscal Quarter ending June 30, 2001. All such
financial statements, including the related notes, have been prepared in
accordance with GAAP, except as expressly noted therein, and fairly present the
financial position and consolidated financial positions of the Borrower and its
consolidated Subsidiaries as at the dates thereof and the results and
consolidated results of their operations and the changes in their financial
position and in their consolidated financial position for the periods ended on
such dates. There were no material liabilities of the Borrower and its
consolidated Subsidiaries, taken as a whole, contingent or otherwise, not
reflected in such financial statements. Except (i) for the Permitted
Restructuring (as such term is defined in the Existing Credit Agreement) as
permitted pursuant to the terms of the Existing Credit Agreement and (ii) as has
otherwise been fully disclosed in writing to the Lenders and the Agent prior to
the date hereof, there has been no Material Adverse Change in the business,
condition or operations (financial or otherwise) of the Borrower and its
consolidated Subsidiaries from September 30, 2000 to the Closing Date.

         3.6  Absence of Litigation.  Except as set forth in the Borrower’s most
recently filed Forms 10-K, 10-Q or 8-K, there are no actions, suits,
investigations, litigation or governmental proceedings pending or, to the
Borrower’s knowledge, threatened against the Borrower or any Subsidiary or any
of their respective properties, which would have a Material Adverse Effect on
the Borrower and the Subsidiaries taken as a whole, or which purport to affect
the legality, validity or enforceability of this Agreement or the Notes.

         3.7  Tax Returns and Payments.  As of the date hereof, the Borrower and
its Subsidiaries have filed all Federal and other material tax returns required
by law to be filed and have paid all material taxes, material assessments and
other material governmental charges levied upon the Borrower and its
Subsidiaries taken as a whole, or any of the respective properties, assets,
income or franchises of the Borrower and its Subsidiaries taken as a whole,
which are due and payable, other than those currently payable or deferrable
without penalty or interest or those which are being contested in good faith and
by appropriate proceedings diligently conducted for which reserves in accord
with GAAP have been provided. As of the date hereof, the charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of
Federal, state and local income taxes for all fiscal periods are adequate, and
the Borrower knows of no unpaid assessments for additional Federal, state or
local income taxes for any such fiscal period or any basis therefor.

         3.8  Pension Plans.  Except as otherwise noted on Schedule 3.8, (i)
each Plan has been and will be maintained and funded, in all material respects,
in accordance with its terms and with all provisions of ERISA and the Code
applicable thereto; (ii) no Reportable Event has occurred and is continuing with
respect to any Plan; (iii) no liability to PBGC has been incurred with respect
to any Plan, other than for premiums due and payable; (iv) no Plan has been
terminated, no proceedings have been instituted to terminate any Plan, and there
exists no intent to terminate or institute proceedings to terminate any Plan,
which has caused or would cause the Borrower or any ERISA Affiliate to incur any
liability to the PBGC under Title IV of ERISA; (v) no withdrawal, either
complete or partial, has occurred or commenced with respect to any multiemployer
Plan, and there exists no intent to withdraw either completely or partially from
any multiemployer Plan and (vi) the Borrower is not subject to any liability for
unpaid penalties or taxes imposed under Section 502(i) of ERISA or Section 4975
of the Code and has not engaged in a prohibited transaction as defined in
Section 406 of ERISA and Section 4975 of the Code.

         3.9  Compliance with Applicable Laws.  The Borrower and each Subsidiary
(i) is not in default with respect to any order, writ, injunction or decree of
any court or of any Federal, state, municipal or other Governmental Authority;
and (ii) is substantially complying with all applicable statutes and regulations
of each Governmental Authority having jurisdiction over its activities; except
for those orders, writs, injunctions, decrees, statutes and regulations,
non-compliance with which would not have a Material Adverse Effect upon the
Borrower and its Subsidiaries taken as a whole.

         3.10  Environmental Matters.  Except as set forth on the Borrower’s
most recently filed Forms 10-K, 10-Q or 8K, the Borrower and its Subsidiaries
are in compliance with all applicable Environmental Laws, except for matters
which do not have a Material Adverse Effect on the financial condition of the
Borrower and its Subsidiaries taken as a whole.

         3.11  Governmental Approval.  No order, authorization, consent,
license, validation or approval of, or notice to, filing, recording, or
registration with, any Governmental Authority, or exemption by any Governmental
Authority, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of this Agreement, the Notes or the other
Loan Documents to which it is a party or (ii) the legality, binding effect or
enforceability of this Agreement, the Notes or the other Loan Documents to which
it is a party.

         3.12  Regulations T, U and X.  The Borrower is not engaged in the
business of purchasing or selling Margin Stock or extending credit to others for
the purpose of purchasing or carrying Margin Stock and no part of the proceeds
of the Loans will be used to purchase or carry any Margin Stock or for any other
purpose which would violate or be inconsistent with Regulations T, U or X.

         3.13  Investment Company Act.  Neither the Borrower nor any Subsidiary
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

         3.14  Public Utility Holding Company Act.  The Borrower is exempt from
regulation under the Public Utility Holding Company Act of 1935, as amended
(“PUHCA”). Each Guarantor and NUI/Caritrade International is an “affiliate” of
an exempt public utility “holding company” with the meaning of PUHCA. NUI
Utilities, Virginia Gas Company and each of Virginia Gas Company’s Subsidiaries
are “affiliates” of an exempt public utility “holding company” within the
meaning of PUHCA.

         3.15  Disclosure.  Neither this Agreement nor any other document,
certificate or statement furnished to the Lenders or the Agent by or on behalf
of the Borrower pursuant to this Agreement contains any untrue statement of a
material fact. There is no fact known to the Borrower which materially and
adversely affects or in the future may (so far as the Borrower now foresees)
have a Material Adverse Effect on the business, operations, affairs, condition,
prospects, properties or assets of the Borrower and its Subsidiaries, taken as a
whole, which has not been set forth in this Agreement or in the other documents,
certificates and statements (financial or otherwise) furnished to the Lenders or
the Agent or otherwise disclosed in writing to the Lenders or the Agent by or on
behalf of the Borrower prior to or on the date hereof.


ARTICLE IV.   AFFIRMATIVE COVENANTS.

         From the date hereof and thereafter until the termination of the
Commitments and until all of the Bank Indebtedness is paid in full, the Borrower
agrees that:

         4.1  Use of Proceeds.  The proceeds of the Loans will be used by the
Borrower solely (i) to repay amounts due and payable under the Existing Credit
Agreement as required by Section 6.2(xi), (ii) for working capital purposes in
the ordinary course of business of the Borrower and (iii) to pay fees and
expenses incurred in connection with the execution and delivery of the Loan
Documents.

         4.2  Furnishing Information.  The Borrower shall:

         (i)     deliver to the Agent (with copies for each Lender which Agent
shall distribute) within 55 days after the end of each of the first three Fiscal
Quarters in each Fiscal Year of the Borrower, the Borrower's Form 10-Q filed
with the Securities and Exchange Commission together with (A) consolidated and
consolidating balance sheets as at the end of such period for the Borrower and
its Subsidiaries, (B) consolidated and consolidating statements of income for
such period for the Borrower and its Subsidiaries and, in the case of the second
and third quarterly periods, for the period from the beginning of the current
Fiscal Year to the end of such quarterly period, and (C) consolidated and
consolidating statements of cash flow for such period for the Borrower and its
Subsidiaries and, in the case of the second and third quarterly periods, for the
period from the beginning of the current Fiscal Year to the end of such
quarterly period; and each such statement shall set forth, in comparative form,
corresponding figures for the corresponding period in the immediately preceding
Fiscal Year and all such statements shall be prepared in reasonable detail in
accordance with GAAP and certified, subject to changes resulting from year-end
adjustments, by the chief financial officer or treasurer of the Borrower;

                 (ii)     deliver to the Agent (with copies for each Lender
which Agent shall distribute) within 100 days after the end of each Fiscal Year
of the Borrower, the Borrower's Form 10-K filed with the Securities and Exchange
Commission together with (A) consolidated and consolidating balance sheets as at
the end of such year for the Borrower and its Subsidiaries, (B) consolidated and
consolidating statements of income for such year for the Borrower and its
Subsidiaries, (C) consolidated and consolidating statements of cash flow for
such year for the Borrower and its Subsidiaries, and (D) consolidated and
consolidating statements of shareholders equity for such year for the Borrower
and its Subsidiaries; and each such statement shall set forth, in comparative
form, corresponding figures for the immediately preceding Fiscal Year; and all
such financial statements shall present fairly in all material respects the
financial position of the Borrower and its consolidated Subsidiaries, as at the
dates indicated and the results of its operations and its cash flow for the
periods indicated, in conformity with GAAP; and the Borrower shall cause each of
the consolidated financial statements described in the foregoing clauses (A)
through (D) to be certified without limitation as to scope or material
qualification by Andersen or other independent certified public accountants
acceptable to the Agent;

                 (iii)     deliver to the Agent (with copies for each Lender
which Agent shall distribute), together with each delivery of financial
statements pursuant to items (i) and (ii) above, a Compliance Certificate of the
Borrower substantially in the form of Exhibit “C” hereto, properly completed and
signed by an Authorized Officer of the Borrower, (A) stating (1) that such
officer has reviewed the terms of the Loan Documents and has made, or caused to
be made under his supervision, a review of the transactions and condition of the
Borrower and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed any failure by the
Borrower during such period to observe or perform all of its covenants and other
agreements, nor any failure to satisfy every condition contained in this
Agreement, the Notes and the other Loan Documents to which it is a party during
such accounting period, and (2) that the Borrower does not have knowledge of the
existence, as at the date of such Compliance Certificate, of any condition or
event which constitutes an Event of Default or a Potential Default, or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Borrower has taken or is taking or
proposes to take with respect thereto, and (B) demonstrating in reasonable
detail compliance as at the end of such accounting period with the covenants
contained in Sections 5.3A and 5.3B hereof;

                 (iv)     promptly give written notice to the Agent of any
pending or, to the knowledge of the Borrower, overtly threatened claim in
writing, litigation or threat of litigation which arises between the Borrower,
or any of its Subsidiaries, and any other party or parties (including, without
limitation, any Governmental Authority, which claim, litigation or threat of
litigation, individually or in the aggregate, is reasonably likely to cause a
Material Adverse Change, any such notice to be given not later than five
Business Days after the Borrower becomes aware of the occurrence of any such
claim, litigation or threat of litigation;

                 (v)     deliver to the Agent (with copies for each Lender which
Agent shall distribute) promptly upon their becoming available, copies of all
financial statements, reports, notices and information statements sent or made
available generally by the Borrower to its security holders (including, without
limitation, proxy materials) and copies of all other regular and periodic
reports (including, without limitation, Form 8-K) filed by the Borrower with the
Securities and Exchange Commission or any Governmental Authority succeeding to
any of its functions, and of all press releases and other statements made
available generally by the Borrower to the public concerning material
developments in the business of the Borrower and any of its Subsidiaries taken
as a whole;

                 (vi)     promptly after receipt thereof, by the Borrower or the
administrator of any Plan, deliver to the Lenders a copy of any notice from the
PBGC that the PBGC is instituting Termination Proceedings;

                 (vii)     deliver to the Agent within two Business Days after
S&P or Moody’s announces a change in the Borrower's Senior Ratings, or the
withdrawal of any Senior Ratings, notice of such change or withdrawal, together
with a copy of any written notification which Borrower received from the
applicable rating agencies regarding such change or withdrawal of Senior
Ratings;

                 (viii)     promptly and in any event within 30 days after the
Borrower or the administrator of any Plan knows or has reason to know that any
Reportable Event has occurred which would cause the PBGC to institute
Termination Proceedings give notice thereof to the Agent;

                 (ix)     promptly, but not later than five Business Days, after
any officer obtains knowledge of the happening of any event which constitutes an
Event of Default or a Potential Default, give written notice thereof to the
Agent;

                 (x)     deliver to the Agent (with copies for each Lender which
the Agent shall distribute) promptly, and in event within five Business Days of
receipt thereof, copies of any reports, including management letters submitted
to the Borrower by independent accountants, in connection with any annual,
interim or special audit; and

                 (xi)     promptly, deliver to the Lenders such other publicly
available information and data with respect to the Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by any Lender.

         4.3  Visitation.  The Borrower will permit the Lenders and each
Lender’s designated employees and agents to have access, from time to time, upon
reasonable notice and during normal business hours at any reasonable time, to
visit any of the properties of the Borrower or any Subsidiary, to examine and
make copies of any of its books of record and account and such reports and
returns as the Borrower or any Subsidiary may file with any Governmental
Authority and discuss the Borrower’s or any Subsidiaries’ affairs and accounts
with, and be advised about them, by any Authorized Officer.

         4.4  Preservation of Existence; Qualification.  At its own cost and
expense, the Borrower will do all things necessary to preserve and keep in full
force and effect its and each of its Subsidiaries’ corporate existence and
qualification under the laws of their respective states of incorporation and
each state where, due to the nature of their respective activities or the
ownership of their respective properties, qualification to do business is
required except where (i) the lack of corporate existence of a Subsidiary or
(ii) the failure to be so qualified would not have a Material Adverse Effect
upon the Borrower and its Subsidiaries taken as a whole or except as permitted
by Sections 5.6 and 7.4.

         4.5  Compliance with Laws and Contracts.  The Borrower shall and shall
cause each Subsidiary to comply with all applicable Governmental Rules
(including, but not limited to, Environmental Laws), except where failure to
comply would not have a Material Adverse Effect on the Borrower and its
Subsidiaries taken as a whole.

         4.6  Payment of Taxes and Other Liabilities.  The Borrower shall and
shall cause each Subsidiary to promptly pay and discharge all obligations,
accounts and liabilities to which it is subject or which are asserted against it
and which obligations, accounts and liabilities are, to the Borrower and the
Subsidiaries taken as a whole, material, including but not limited to all taxes,
assessments and governmental charges and levies upon it or upon any of its
income, profits, or property prior to the date on which penalties attach
thereto; provided, however, that for purposes of this Agreement, neither the
Borrower nor the relevant Subsidiary shall be required to pay any tax,
assessment, charge or levy (i) the payment of which is being contested in good
faith by appropriate and lawful proceedings diligently conducted and (ii) as to
which the Borrower shall have set aside on its books reserves for such claims as
are determined to be adequate pursuant to the accounting procedures employed by
the Borrower, but only to the extent that failure to discharge any such
liabilities would not result in any additional liability which would have a
Material Adverse Effect upon the Borrower and its Subsidiaries taken as a whole.

         4.7  Insurance.  The Borrower will keep and maintain, and cause each
Subsidiary to keep and maintain, insurance with responsible insurance companies,
satisfactory to the Agent, on such of their respective properties, in such
amounts and against such risks as is customarily maintained by similar
businesses similarly situated and owning, leasing or operating similar
properties. The Borrower may satisfy the requirements of the preceding sentence
with self insurance and deductibles consistent with customary and prudent
industry standards, all as reasonably satisfactory to the Agent. The Borrower
will furnish to the Agent at the Closing and together with the annual reports
delivered pursuant to Subsection 4.2(ii) hereof, a certificate of an Authorized
Officer of the Borrower certifying that such insurance is in force, is adequate
in nature and amount and complies with the Borrower’s and each Subsidiary’s
obligations under this Section 4.7.

         4.8  Maintenance of Properties.  The Borrower shall and shall cause its
Subsidiaries to maintain, preserve, protect and keep their respective properties
in good repair, working order and condition (ordinary wear and tear excepted),
and make all necessary and proper repairs, renewals and replacements so that
their business carried on in connection therewith may be properly and
advantageously conducted at all times, except where the failure to maintain,
preserve, protect or keep such properties would not have a Material Adverse
Effect upon the Borrower and its Subsidiaries taken as a whole.

         4.9  Plans and Benefit Arrangement.  The Borrower shall, and shall
cause each ERISA Affiliate to, comply with ERISA, the Code and all other
applicable laws which are applicable to Plans, except where the failure to do
so, alone or in conjunction with any other failure to do so, would not have a
Material Adverse Effect upon the Borrower and its Consolidated Subsidiaries
taken as a whole.

         4.10  Senior Debt Status.  The Bank Indebtedness will rank at least
pari passu in priority of payment with all other Indebtedness of the Borrower,
except Indebtedness of the Borrower which may be secured by Encumbrances
permitted pursuant to Section 5.2.

         4.11  Ownership of Certain Subsidiaries.  The Borrower shall at all
times during the term hereof own, directly or indirectly, 100% of the capital
stock of (i) Virginia Gas Company and its Subsidiaries and (ii) NUI Utilities,
Inc.

         4.12  New Subsidiaries.  Subject to the terms and conditions of Section
5.11, with respect to any Subsidiary created or acquired after the Closing Date
by the Borrower or any of its Subsidiaries, promptly cause such new Subsidiary
(i) to execute and deliver to the Agent for the benefit of the Lenders a
Guaranty Agreement in substantially the same form as Exhibit F hereto, (ii) to
deliver to the Agent a Closing Certificate of such Subsidiary with appropriate
insertions and attachments, and (iii) if requested by the Agent, deliver to the
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Agent.

         4.13  Indebtedness of Virginia Gas.  The Borrower shall cause Virginia
Gas Company and its Subsidiaries to have no Indebtedness except Indebtedness of
Virginia Gas Company or any of its Subsidiaries owing to the Borrower.


ARTICLE V.   NEGATIVE COVENANTS.

         From the date hereof and thereafter until the Commitments are
terminated and until the Bank Indebtedness is paid in full, the Borrower agrees
that:

         5.1  Dividends, Etc.  The Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly, declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any shares of any class of capital stock of the
Borrower or any Subsidiary, or purchase, redeem or otherwise acquire for value
(or permit any of its Subsidiaries to do so) any shares of any class of capital
stock of the Borrower or any Subsidiary or any warrants, rights or options to
acquire any such shares, now or hereafter outstanding (such declarations,
payments, other distributions, purchases, redemptions, or other acquisitions
being herein called “Restricted Payments”), except that (i) any wholly owned
Subsidiary may declare and pay dividends to the Borrower or, in the case of any
Subsidiary that is wholly owned by any other Subsidiary, to such Subsidiary and
(ii) the Borrower may (a) declare and make any dividend payment or other
distribution payable solely in common stock of the Borrower, and (b) purchase,
redeem or otherwise acquire shares of its common stock or warrants, rights or
options to acquire any such shares with the proceeds received from substantially
concurrent issue of new shares of its common stock and (c) declare or pay cash
dividends to its stockholders and purchase, redeem or otherwise acquire shares
of its capital stock or warrants, rights or options to acquire for consideration
of any such shares, so long as the aggregate of such Restricted Payments made,
paid or declared would not exceed $20,000,000.

         5.2  Encumbrances.  The Borrower will not create or suffer to exist, or
permit any of its Subsidiaries to create or suffer to exist, any Encumbrance or
any other type of preferential arrangement, upon or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, in each case to secure
or provide for the payment of any Indebtedness of any Person, other than
Permitted Encumbrances.

         5.3a  Leverage Ratio.  At no time shall its ratio of Consolidated Total
Indebtedness to its Consolidated Total Capitalization exceed the amount set
forth below for each relevant period set forth below:


    Period                                                  Ratio
    ------                                                  -----

    February 16 of each year to and
    including August 15 of such year:                    .65:1.00

    August 16 of each year to and
    including February 15 of the following year:         .70:1.00



         5.3b  Fixed Charge Coverage Ratio.  At no time permit, for any period
of four consecutive fiscal quarters ending on any given Fiscal Quarter, the
ratio of (i) the sum of Consolidated Net Income for such period plus income
taxes deducted in determining such Net Income plus Consolidated Fixed Charges
for such period, to (ii) Consolidated Fixed Charges for such period, to be less
than 1.75 to 1.00.

         5.4  Acquisitions.  Unless otherwise consented to by the Required
Lenders (such consent not to be unreasonably withheld), the Borrower will not
acquire the assets of any Person or any shares of capital stock of, or other
equity interest in, any Person, or permit any of its Subsidiaries to do so,
except where the consideration to be paid by the Borrower and its Subsidiaries
for such transaction, together with the aggregate consideration paid by the
Borrower and its Subsidiaries for all other such transactions consummated after
the date hereof, shall not exceed an amount equal to 25% of Market
Capitalization determined as of the close of business on the day prior to the
day on which the applicable acquisition, purchase or other similar agreement is
executed and delivered by the Borrower or such Subsidiary, and except that the
Borrower and any Subsidiary (other than any Restricted Subsidiary) may acquire
the assets of any other Subsidiary. For purposes of this Section 5.4, “Market
Capitalization” means, on any date of determination, the product of (i) the
number of issued and outstanding shares of the Borrower’s common stock on such
day times (ii) the closing sale price of such common stock on such day, as
appearing in any regularly published reporting or quotation service or, if there
is no such closing sale price, the market value of such common stock as
reasonably determined by the Agent.

         5.5  Sales of Assets.  The Borrower shall not nor shall it permit any
Subsidiary to enter into any arrangement, direct or indirect, pursuant to which
the Borrower or any such Subsidiary shall sell or otherwise transfer or dispose
of, in a single transaction or a series of transactions, all or any substantial
part of its assets, other than (i) a sale of assets by any such Subsidiary
(other than any Restricted Subsidiary) to another Subsidiary (other than any
Restricted Subsidiary) or to the Borrower, (ii) the sale by NUI Utilities of the
assets of Valley Cities Gas and Waverly Gas Company on the terms previously
disclosed to the Agent and (iii) a sale, for cash consideration, of the capital
stock or assets of any of NUI Capital, UBS, NUI Energy Brokers, NUI Energy, NUI
Telecom, TIC Enterprises, NUI/Caritrade International, NUI Energy Solutions, NUI
Environmental, NUI International, NUI Sales Management or NUI Service where the
Net Proceeds, either individually or in the aggregate, do not exceed 10% of the
Consolidated Shareholder’s Equity of the Borrower and the Subsidiaries, provided
that the Net Proceeds of each such transaction are applied to the prepayment of
the Loans as provided in Section 2.14.

         5.6  Merger.  The Borrower shall not merge or consolidate with any
other Person or permit any of its Subsidiaries to do so, except (A) a merger or
consolidation of any Subsidiary (other than any Restricted Subsidiary) with or
into any other wholly owned Subsidiary (other than any Restricted Subsidiary)
(provided that such wholly owned Subsidiary shall be the continuing or surviving
corporation) or the Borrower (provided that the Borrower shall be the continuing
or surviving corporation) or (B) a merger or consolidation in which each of the
following conditions is satisfied:

         (i)     the Borrower is the surviving Person or, if the Borrower is not
the surviving Person, the surviving Person (a) assumes all obligations of the
Borrower hereunder in form and substance satisfactory to Agent and (b) is
acceptable to each Lender in its reasonable discretion;

         (ii)     no Event of Default or Potential Default occurs as a result of
such a merger or consolidation; and

         (iii)     the Borrower’s Consolidated Shareholder’s Equity immediately
after such merger or consolidation is not less than the Borrower’s Consolidated
Shareholder’s Equity immediately prior to such merger or consolidation.

         5.7  Regulation T, U and X Compliance.  The Borrower shall not and
shall not permit any Subsidiary to use the proceeds of a Loan to purchase or
carry Margin Stock or otherwise act so as to cause any Lender, in extending
credit hereunder, to be in contravention of Regulations T, U or X.

         5.8  ERISA.  The Borrower shall not and shall not permit any ERISA
Affiliate to permit any Plan to:

         (i)     engage in any "prohibited transaction", as such term is defined
in Section 406 of ERISA and Section 4975 of the Code;

         (ii)     incur any "accumulated funding deficiency", as such term is
defined in Section 302 of ERISA, whether or not waived;

         (iii)     be terminated in a manner which could result in liability to
the PBGC under Title IV of ERISA or the imposition of a lien on the property of
the Borrower or any ERISA Affiliate pursuant to Section 4068 of ERISA; or

         (iv)     partially or completely withdraw from any Plan, which
withdrawal shall subject the Borrower or any ERISA Affiliate to multiemployer
withdrawal liability pursuant to Section 4201 of ERISA.

         5.9  No Limitation on Dividends and Distributions.  The Borrower shall
not permit its Subsidiaries or divisions (including, without limitation, any
Restricted Subsidiary) to enter into or otherwise be bound by any agreement not
to pay dividends or make distributions to the Borrower, except for such
agreements existing on the date hereof which have been fully disclosed in
writing to Agent.

         5.10  Senior Ratings.  At no time shall Borrower’s Senior Ratings be
less than BBB- as assigned by S&P and Baa3 as assigned by Moody’s, respectively.

         5.11  Subsidiaries.  The Borrower shall not create, nor permit to
exist, any Subsidiary other than (i) the Guarantors in existence as of the
Closing Date, (ii) any Restricted Subsidiaries existing on the date hereof and
(iii) Subsidiaries as to which, immediately upon their formation, all
requirements of Section 4.12 shall have been satisfied.

         5.12  Limitation on Capital Expenditures.  The Borrower shall not, and
shall not permit any of its Subsidiaries to, make or commit to make (by way of
the acquisition of securities of a Person or otherwise) any expenditure in
respect of the purchase or other acquisition of fixed or capital assets, except
for expenditures not exceeding, in the aggregate for the Borrower and its
Subsidiaries during any of the fiscal years of the Borrower set forth below, the
amount set forth opposite such fiscal year below:


Fiscal Year                Amount
-----------                ------
2002                       $60,000,000



         5.13  Limitation on Indebtedness.  The Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or suffer to exist any Indebtedness, except:

                 (a)     Indebtedness in respect of the Loans, the Notes and the
other obligations of the Borrower under this Agreement;

                 (b)     Indebtedness of the Borrower to (i) any Guarantor or
(ii) Virginia Gas Company or any of its Subsidiaries;

                 (c)     Indebtedness of the Borrower and any of its
Subsidiaries (other than NUI Utilities) incurred solely in order to finance the
acquisition of new fixed or capital assets in an aggregate principal amount not
exceeding, as to the Borrower and its Subsidiaries (other than NUI Utilities)
taken together, $10,000,000 at any time outstanding;

                 (d)     Indebtedness listed on Schedule 5.13 and renewals,
extensions and modifications thereof which do not increase the principal amount
thereof; and

                  (e)     Indebtedness of a corporation which becomes a
Subsidiary after the date hereof, provided that (1) such Indebtedness existed at
the time such corporation became a Subsidiary and was not created in
anticipation of the acquisition and (2) immediately after giving effect to the
acquisition of such corporation by the Borrower no Potential Default or Event of
Default shall have occurred and be continuing.

         5.14  Limitation on Contingent Obligations.  The Borrower shall not,
and shall not permit any of its Subsidiaries to create, incur, assume or suffer
to exist any Guarantee except:

                 (a)     Guarantees, if any, created pursuant to this Agreement;
and

                 (b)     guarantees made in the ordinary course of its business
by the Borrower of obligations of any of its Subsidiaries (other than a
Restricted Subsidiary), provided those obligations are otherwise permitted under
this Agreement.

         5.15  [Intentionally Omitted].

         5.16  Limitation on Investments, Loans and Advances.  The Borrower
shall not, and shall not permit any of its Subsidiaries to, purchase, hold or
acquire beneficially any stock, other securities or evidences of Indebtedness
of, make or permit to exist any loans or advances to, or make or permit to exist
any investment or acquire any interest whatsoever in, any other Person, except:

                 (a)     extensions of trade credit to customers in the ordinary
course of business;

                 (b)     Permitted Investments;

                  (c)     loans and advances to employees of the Borrower or its
Subsidiaries (other than NUI Utilities) for travel, entertainment and relocation
expenses in the ordinary course of business;

                 (d)     Capital Stock of any Subsidiary; and

                 (e)     loans and advances by the Borrower to (i) any Guarantor
or (ii) Virginia Gas Company or any of its Subsidiaries.

         5.17  Limitation on Optional Payments and Modifications of Debt
Instruments.  The Borrower shall not, and shall not permit any of its
Subsidiaries to, make any optional payment or prepayment on or redemption,
defeasance or purchase of any Indebtedness (other than Indebtedness under this
Agreement, Indebtedness of the Borrower to Virginia Gas Company or any of its
Subsidiaries and Indebtedness under the NUI Utilities Credit Agreement) or
amend, modify or change, or consent or agree to any amendment, modification or
change to any of the terms relating to the payment or prepayment or principal of
or interest on, any such Indebtedness, other than any amendment, modification or
change which would extend the maturity or reduce the amount of any payment of
principal thereof or which would reduce the rate or extend the date for payment
of interest thereon.

         5.18  Transactions with Affiliates.  The Borrower shall not, and shall
not permit any of its Subsidiaries to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate unless such transaction is (a)
otherwise permitted under this Agreement, (b) in the ordinary course of the
Borrower’s or such Subsidiary’s business and (c) upon fair and reasonable terms
no less favorable to the Borrower or such Subsidiary, as the case may be, than
it would obtain in a comparable arm’s length transaction with a Person which is
not an Affiliate.

         5.19  Sale and Leaseback.  The Borrower shall not, and shall not permit
any of its Subsidiaries to, enter into any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of real or personal property
which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person which arrangement(s), individually or in the
aggregate, exceed five percent (5%) of the Consolidated Current Assets of the
Borrower and its Subsidiaries.


ARTICLE VI.   CONDITIONS PRECEDENT TO ALL DISBURSEMENTS

         6.1  All Disbursements.  The obligation of the Lenders to make any
Disbursements is subject to the satisfaction of each of the following conditions
precedent:

         6.1a  No Default.  The Borrower shall have performed and complied, in
all material respects, with all agreements and conditions herein required to be
performed or complied with by it prior to any Disbursements and, at the time of
such Disbursements, no Potential Default or Event of Default shall exist.

         6.1b  Representations Correct.  The representations and warranties
contained in Article III hereof shall be correct in all material respects (i)
when made and (ii) at the time of each Disbursement except for such
representations and warranties which relate solely to an earlier date (in which
case such representations and warranties shall have been true and correct in all
material respects as of such date) and no Material Adverse Change has occurred,
or will occur, as a result of such Disbursement, provided, however, that for
purposes of clause (ii) of this Subsection 6.1b, the representations and
warranties contained in Section 3.6 shall be deemed updated if, and to the
extent that, an action, suit, investigation, litigation or governmental
investigation is set forth in any Form 10-K or 10-Q filed by the Borrower in
respect of any period subsequent to the date hereof or in any Form 8-K filed by
the Borrower subsequent to the date hereof.

         6.1c  Disbursement Requirements.  The Borrower shall have complied with
the requirements of Section 2.1 or Section 2.2, as appropriate, with respect to
the requested Disbursements.

         Each request for Disbursement shall constitute, as at the time made, a
representation and warranty by the Borrower that the matters set forth in
Subsections 6.1a and 6.1b above are true and correct.

         6.2  Conditions Precedent to the Initial Disbursement Under the
Commitment.  The obligation of the Lenders to make the initial Disbursements is
subject to the satisfaction of each of the following conditions precedent in
addition to the applicable conditions precedent set forth in Section 6.1 above:

         (i)     Receipt by the Agent on behalf of each Lender of a counterpart
original of this Agreement executed by the other Lenders and the Borrower.

         (ii)     Receipt by the Agent on behalf of each Lender of a Note,
substantially in the form of Exhibit “A” attached hereto, made payable to such
Lender in the amount of such Lender’s Commitment and otherwise properly
completed and executed by the Borrower, and a Swingline Note properly completed
and executed by the Borrower.

         (iii)     Receipt by the Agent of the Guaranty Agreement executed by a
duly authorized officer of each Guarantor thereunder, with a counterpart for
each Lender.

         (iv)     Receipt by the Agent of a certified copy (certified by the
appropriate governmental official) of the Borrower’s and each Guarantor’s
Certificate of Incorporation, or other like constituent document, which
certification is dated not more than 30 days prior to the Closing.

         (v)     Receipt by the Agent of a certificate, duly certified as of the
date of the Closing by the secretary or assistant secretary of the Borrower, or
the applicable Guarantor, as the case may be, as to (A) the By-Laws or other
like constituent document of the Borrower and each Guarantor, as the case may
be, in effect as of the Closing, (B) the resolutions of the Borrower’s Board of
Directors authorizing the borrowings hereunder and the execution and delivery of
this Agreement, the Notes, and all documents supplemental hereto, (C) the
resolutions of each Guarantor’s Board of Directors or like entity authorizing
the guaranteeing of the Borrower’s obligations hereunder and the execution and
delivery of the Guaranty Agreement and all documents supplemental thereto and
(D) the names of the officers of the Borrower and each Guarantor authorized to
sign the Loan Documents to which each such party is a party and all supplemental
documentation, and which contains a true signature of each such officer.

         (vi)     Receipt by the Agent of a good standing certificate for the
Borrower from the Secretary of State of the State of New Jersey dated not more
than 30 days prior to the date of Closing and for each Guarantor from the
Secretary of State of its respective state of incorporation dated not more than
30 days prior to the date of Closing.

         (vii)     Receipt by the Agent of the certificate of the Borrower
required pursuant to Section 4.7 of the Agreement.

         (viii)     Receipt by the Agent of written instructions addressed to
the Agent and executed by an Authorized Officer of the Borrower relating to the
initial Disbursement.

         (ix)     Receipt by the Agent on behalf of each Lender of a signed
favorable opinion of James R. Van Horn, Esquire, general counsel to the Borrower
and each Guarantor, dated as of the Closing Date and in form and substance
satisfactory to Agent and its counsel as to the matters set forth on Exhibit “D”
attached hereto.

         (x)     The representations and warranties of the Borrower contained in
Article III and each Guarantor in the Guaranty Agreement and in the other Loan
Documents executed and delivered by such party in connection with the Closing
shall be true and accurate in all material respects on and as of the Closing
Date with the same effect as though such representations and warranties had been
made on and as of such date (except representations and warranties which relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific date or times referred to therein),
and the Borrower and each Guarantor shall have performed, observed and complied
with all covenants and conditions hereof and contained in the other Loan
Documents to which each is a party; no Event of Default or Potential Default
under this Agreement shall have occurred and be continuing or shall exist; no
Material Adverse Change shall have occurred; and there shall be delivered to the
Agent, for the benefit of each Lender and the Agent, a certificate of the
Borrower, dated the Closing Date and signed by an Authorized Officer of the
Borrower, to each such effect.

         (xi)     Receipt by the Agent on its own behalf and on behalf of the
Lenders of all Fees due and payable on or prior to the Closing Date and all
reimbursable expenses incurred on or prior to the Closing Date.

         (xii)     All amounts owing to the lenders under the Existing Credit
Agreement shall have been, or shall be concurrently with the making of the first
Loans hereunder, repaid in full, and the Existing Credit Agreement shall
terminate and be of no further force and effect upon such repayment; in each
case pursuant to such payout letters and other documents as the Agent may
require, each of which shall be in form and substance satisfactory to the Agent.


ARTICLE VII.   DEFAULTS

         Each of the events or occurrences described in Sections 7.1 to and
including 7.10 below shall constitute an “Event of Default” hereunder.

         7.1  Payment Default.  Default in the payment of (i) interest on any
Loan, the Facility Fee, or any other amount due hereunder, and continuance of
any such nonpayment of such interest, Facility Fee or other amount for five
Business Days or (ii) principal of any Loan when due.

         7.2  Nonpayment of Other Indebtedness.  The Borrower or any Subsidiary
shall fail to pay any Indebtedness of the Borrower or such Subsidiary, as the
case may be, other than the Bank Indebtedness, in an aggregate amount as to the
Borrower and its Subsidiaries collectively of $5,000,000 or more, as and when
the same shall become due, or the occurrence of any default under any agreement
or instrument under or pursuant to which such Indebtedness is incurred or issued
and continuance of such default beyond the period of grace, if any, allowed with
respect thereto, if such default permits or causes the acceleration of such
Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend with respect thereto.

         7.3  Insolvency.

         7.3a  Involuntary Proceedings.  A proceeding shall have been instituted
in a court having jurisdiction seeking a decree or order for relief in respect
of the Borrower or a Subsidiary in an involuntary case under the Federal
bankruptcy laws, or any other similar applicable Federal or state law, now or
hereafter in effect, or for the appointment of a receiver, liquidator, trustee,
sequestrator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of its or their property, or for the winding up or
liquidation of its or their affairs, and the same shall remain undismissed or
unstayed and in effect for a period of 30 days.

         7.3b  Voluntary Proceedings.  The Borrower or a Subsidiary shall
institute proceedings to be adjudicated a voluntary bankrupt, or any of them
shall consent to the filing of a bankruptcy proceeding against it, or shall file
a petition or answer or consent seeking reorganization under the Federal
bankruptcy laws, or any other similar applicable Federal or state law now or
hereinafter in effect, or shall consent to the filing of any such petition or
shall consent to the appointment of a receiver, liquidator, trustee,
sequestrator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of its or their property, or shall make an assignment for
the benefit of creditors, or shall admit in writing its or their inability to
pay its or their debts generally as they become due, or corporate action shall
be taken by the Borrower or any of its Subsidiaries in furtherance of any of the
aforesaid purposes.

         7.4  Termination of Existence.  The Borrower shall terminate its
existence or cease to exist or any Subsidiary shall terminate its existence or
cease to exist (i) except by reason of a permitted merger or liquidation into or
a consolidation with the Borrower or a Subsidiary in accordance with the
provisions hereof, or (ii) except where a Subsidiary’s termination or cessation
of its existence shall have no Material Adverse Effect on the Borrower and its
Subsidiaries, taken as a whole.

         7.5  Failure to Comply with Covenants.

         7.5a  Failure to Comply with Certain Article IV Covenants and Article V
Covenants.  The Borrower shall default in the observance or performance of
Section 4.3, Section 4.4, Section 4.10, Section 4.13 or of any covenant
contained in Article V.

         7.5b  Failure to Comply with Other Covenants.  The Borrower shall
default in the due performance or observance of any other covenant, condition or
provision set forth herein and such default shall not be remedied (i) with
respect to any default under Section 4.2(ix) for a period of ten days; and (ii)
with respect to any other such default for a period of 30 days after such
default is known to any officer of the Borrower or notice thereof has been given
to the Borrower by the Agent (such grace period to be applicable only in the
event such default can be remedied by corrective action of the Borrower as
determined by the Agent in its sole discretion).

         7.6  Misrepresentation.  Any representation or warranty made by the
Borrower herein proves to have been untrue in any material respect as of the
date when made, or any certificate or other document furnished by the Borrower
to the Agent or any Lender pursuant to the provisions hereof proves to have been
untrue in any material respect on the date as of which the facts set forth
therein are stated or certified.

         7.7  Adverse Judgments, Etc.  Entry or filing of any one or more
judgments, writs or warrants of attachment or of any similar process in an
aggregate amount, as to the Borrower and its Subsidiaries collectively, of
$500,000 or more in excess of any third-party insurance protecting against such
liability against the Borrower and its Subsidiaries or against any of their
respective properties and failure of the Borrower or its Subsidiaries to vacate,
pay, bond, stay or contest in good faith such judgments, writs, warrants of
attachment or other process within a period of 30 days.

         7.8  Invalidity or Unenforceability.  This Agreement, the Notes or any
other Loan Document ceases to be valid and binding on the Borrower or any
Guarantor, as applicable, or is declared null and void, or the validity or
enforceability thereof is contested by the Borrower or any Guarantor or the
Borrower or any Guarantor denies it has any or further liability under this
Agreement, any Note or under the other Loan Documents to which it is a party.

         7.9  ERISA.  (i) A trustee shall be appointed by a court of competent
jurisdiction to administer any Plan of the Borrower or any ERISA Affiliate; (ii)
the PBGC shall terminate any Plan of the Borrower or any ERISA Affiliate or
appoint a trustee to administer any such Plan; or (iii) the Borrower or any
ERISA Affiliate shall incur any liability to the PBGC in connection with any
Plan, which, in any such case, likely would have a Material Adverse Effect on
the Borrower and its Subsidiaries, taken as a whole.

         7.10  Change of Control.

         7.10a  Change of Beneficial Ownership.  Any Person or group of Persons
(within the meaning of Sections 13(a) or 14(a) of the Securities and Exchange
Act of 1934), other than the then current officers or directors of the Borrower
or an underwriter which obtains such ownership as a result of effecting a firm
committed underwriting of a secondary offering of the Borrower’s voting stock on
behalf of such officers or directors, shall have acquired beneficial ownership
of (within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under said Act) fifteen percent (15%) or more of the voting stock of
the Borrower. For purposes of calculating the acquisition of beneficial
ownership, any transfer of voting stock of the Borrower by any Person or group
of Persons to a Permitted Transferee shall be deemed not to constitute a
conveyance and acquisition of such stock. A “Permitted Transferee” includes any
of the following with respect to any then current officer or director of the
Borrower: (i) spouse; (ii) lineal descendants of all generations and spouses of
such lineal descendants; (iii) a charitable corporation or trust established by
such then current officer or director or by a person described in (i) or (ii)
preceding; (iv) a trust (or in the case of a minor, a custodial account under a
Uniform Gifts or Transfers to Minors Act) of which the beneficiary(ies) are one
or more Persons described in the preceding clauses (i), (ii) or (iii), and (v)
an executor or administrator upon the death of such then current officer or
director or any Person described in the preceding clauses (i) or (ii).

         7.10b  Change of Composition of Board of Directors.  Within a period of
12 consecutive calendar months individuals who were directors of the Borrower on
the first day of such period shall cease to constitute a majority of the Board
of Directors of the Borrower.

         7.11  Consequences of an Event of Default.  If one or more of the
Events of Default occur then (a) if such Event of Default is set forth in
Sections 7.3 or 7.4, the Commitments shall automatically terminate and the Notes
then outstanding shall become immediately due and payable, without necessity of
demand, presentation, protest, notice of dishonor or notice of default or (b) if
such Event of Default is set forth in any of the remaining Sections of this
Article VII, then the Agent, at the request of the Required Lenders, and without
notice to the Borrower, shall declare the Borrower in default hereunder, and
upon such declaration, shall, at the request of the Required Lenders, terminate
the Commitment and/or declare the Notes then outstanding immediately due and
payable, without necessity of any further demand, presentation, protest, notice
of dishonor or further notice of default, whereupon such Notes shall be
immediately due and payable.

         7.12  Remedies Upon Default.  Upon the termination of the Commitments
and acceleration of the Notes following the occurrence of an Event of Default,
the Lenders shall, unless such termination and acceleration subsequently have
been rescinded, have the full panoply of rights and remedies granted to them
under this Agreement and all those rights and remedies granted by law to
creditors, and the Agent, at the direction of the Required Lenders, shall
proceed to protect and enforce the Lenders’ rights by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein, in the Notes or in any of the other Loan
Documents, or for an injunction against a violation of any of the terms hereof
or thereof, or in aid of the exercise of any power granted hereby or thereby or
by law. No right, power or remedy conferred by this Agreement, in the Notes, or
by any other Loan Document, upon the Agent or the Lenders shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise. No exercise of
any one right or remedy shall be deemed a waiver of other rights or remedies.
The rights and remedies of the Agent and the Lenders specified herein are for
the sole and exclusive benefit, use and protection of the Agent and the Lenders,
and the Agent and the Lenders shall be entitled, but shall have no duty or
obligation, to exercise or to refrain from exercising any right or remedy
reserved to the Agent or the Lenders hereunder.


ARTICLE VIII.  AGREEMENT AMONG LENDERS.

         8.1  Appointment and Grant of Authority.  Each of the Lenders hereby
appoints Fleet National Bank and Fleet National Bank hereby agrees to act as,
the Agent under this Agreement, the Notes and the other Loan Documents. As such
Agent, Fleet National Bank shall have and may exercise such powers under this
Agreement and the other Loan Documents as are specifically delegated to the
Agent, by the terms hereto or thereof, together with such other powers as are
incidental thereto. Without limiting the foregoing, the Agent, on behalf of the
Lenders, is authorized to execute all of the Loan Documents (other than this
Agreement) and to accept all of the Loan Documents and all other agreements,
documents or instruments reasonably required to carry out the intent of the
parties to this Agreement.

         8.2  Delegation of Duties.  The Agent may perform any of its duties
hereunder by or through agents or employees (provided such delegation does not
constitute a relinquishment of duties as the Agent hereunder) and, subject to
Sections 8.7 and 9.2 hereof, shall be entitled to engage and pay for the advice
or services of any attorneys, accountants, or other experts concerning all
matters pertaining to duties hereunder and to rely upon any advice so obtained.

         8.3  Reliance by Agent on Lenders for Funding.  Unless the Agent shall
have received notice from a Lender prior to any Borrowing Date that such Lender
will not make available to the Agent such Lender’s portion of net disbursements
of Loans, the Agent may assume that such Lender has made such portion available
to the Agent and the Agent may, in reliance upon such assumption, make Loans to
the Borrower. If and to the extent that such Lender has not made such portion
available to the Agent on or prior to any Borrowing Date, such Lender and the
Borrower severally agree to repay to the Agent immediately upon demand, in
immediately available funds, such unpaid amount, together with interest thereon
for each day from the applicable Borrowing Date until such amount is repaid to
the Agent, at (i) in the case of the Borrower, at the rate of interest then in
effect for such Loan and (ii) in the case of such Lender, at the Federal Funds
Effective Rate. If such Lender shall repay to the Agent such corresponding
amount, such amount shall constitute a Loan made by such Lender for purposes of
this Agreement. The failure by any Lender to pay its portion of a Loan made by
the Agent shall not relieve any other Lender of the obligation to pay its
portion of net disbursements of Loans on any Borrowing Date, but no Lender shall
be responsible for the failure of any other Lender to make its net share of
Loans to be made by such other Lender on such Borrowing Date.

         8.4  Non-Reliance on Agent.  Each Lender agrees that it has,
independently and without reliance on the Agent, based on such documents and
information as it has deemed appropriate, made its own credit analysis and
evaluation of the Borrower and its operations and decision to enter into this
Agreement and that it will, independently and without reliance upon the Agent,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under this Agreement. Except as otherwise provided herein, the Agent
shall have no duty to keep the Lenders informed as to the performance or
observance by the Borrower of this Agreement or any other document or instrument
referred to or provided for herein or to inspect the properties or books of the
Borrower. The Agent, in the absence of gross negligence or willful misconduct,
shall not be liable to any Lender for its failure to relay or furnish to the
Lender any information.

         8.5  Responsibility of Agent and Other Matters.

         8.5a  Ministerial Nature of Duties.  As among the Lenders and the
Agent, the Agent shall have no duties or responsibilities except those expressly
set forth in this Agreement, the Notes or in the other Loan Documents, and those
duties and responsibilities shall be subject to the limitations and
qualifications set forth in this Article VIII. The duties of the Agent shall be
ministerial and administrative in nature.

         8.5b  Limitation of Liability.  As among the Lenders and the Agent,
neither the Agent nor any of its directors, officers, employees or agents shall
be liable for any action taken or omitted (whether or not such action taken or
omitted is within or without the Agent’s responsibilities and duties expressly
set forth in this Agreement) under or in connection with this Agreement or any
other instrument or document in connection herewith except for gross negligence
or willful misconduct. Without limiting the foregoing, neither the Agent nor any
of its directors, officers or employees shall be responsible for, or have any
duty to examine (i) the genuineness, execution, validity, effectiveness,
enforceability, value or sufficiency of (A) this Agreement, the Notes or any of
the other Loan Documents or (B) any other document or instrument furnished
pursuant to or in connection with this Agreement, (ii) the collectability of any
amounts owed by the Borrower to the Lenders, (iii) the truthfulness of any
recitals, statements, representations or warranties made to the Agent or the
Lenders in connection with this Agreement, (iv) any failure of any party to this
Agreement to receive any communication sent, including any telegram, teletype,
facsimile transmission or telephone message or any writing, application, notice,
report, statement, certificate, resolution, request, order, consent letter or
other instrument or paper or communication entrusted to the mails or to a
delivery service, or (v) the assets, liabilities, financial condition, results
of operations, business or prospects, or creditworthiness of the Borrower.

         8.5c  Reliance.  The Agent shall be entitled to act, and shall be fully
protected in acting upon, any telegram, teletype, facsimile transmission or any
writing, application, notice, report, statement, certificate, resolution,
request, order, consent, letter or other instrument, paper or communication
believed by the Agent in good faith to be genuine and correct and to have been
signed or sent or made by a proper Person. The Agent may consult counsel and
shall be entitled to act, and shall be fully protected in any action taken in
good faith, in accordance with advice given by counsel. The Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by the Agent with
reasonable care. The Agent shall not be bound to ascertain or inquire as to the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any of the other Loan Documents on the part of the Borrower or any
other party thereto.

         8.6  Actions in Discretion of Agent; Instructions from the Lenders.  
The Agent agrees, upon the written request of the Required Lenders, to take or
refrain from taking any action of the type specified as being within the Agent’s
rights, powers or discretion herein or under any Loan Documents, provided that
the Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or applicable Law. In the absence of a request by the Required Lenders,
the Agent shall have authority, in its sole discretion, to take or not to take
any such action, unless this Agreement specifically requires the consent of the
Required Lenders or all of the Lenders. Any action taken or failure to act
pursuant to such instructions or discretion shall be binding on the Lenders,
subject to Section 8.5b hereof. Subject to the provisions of Section 8.5b, no
Lender shall have any right of action whatsoever against the Agent as a result
of the Agent acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.

         8.7  Indemnification.  To the extent the Borrower does not reimburse
and save harmless the Agent according to the terms hereof for and from all
costs, expenses and disbursements in connection herewith, such costs, expenses
and disbursements shall be borne by the Lenders ratably in accordance with their
respective Commitment Percentages. Each Lender hereby agrees on such basis (i)
to reimburse the Agent for such Lender’s pro rata share of all such reasonable
costs, expenses and disbursements on request and (ii) to the extent of each such
Lender’s pro rata share, to indemnify and save harmless the Agent against and
from any and all losses, obligations, penalties, actions, judgments and suits
and other costs, expenses and disbursements of any kind or nature whatsoever
which may be imposed on, incurred by or asserted against the Agent, other than
as a consequence of gross negligence or willful misconduct on the part of the
Agent, arising out of or in connection with (i) this Agreement, the Notes, the
other Loan Documents or any other agreement, instrument or document executed or
delivered in connection herewith or therewith, or (ii) any action taken at the
request of the Required Lenders or all of the Lenders hereunder, as the case may
be, including without limitation the reasonable costs, expenses and
disbursements in connection with defending themselves against any claim or
liability, or answering any subpoena or other process related to the exercise or
performance of any of their powers or duties under this Agreement, the other
Loan Documents, or any of the other agreements, instruments or documents
executed or delivered in connection herewith or the taking or refraining from
any action under or in connection with any of the foregoing.

         8.8  Agent’s Rights as a Lender.  With respect to the Commitment of the
Agent as a Lender hereunder, and any Loans of the Agent under this Agreement,
the other Loan Documents and any other agreements, instruments and documents
delivered pursuant hereto and any other amounts due to the Agent under this
Agreement, the Agent shall have the same rights and powers, duties and
obligations under this Agreement, the Notes, the other Loan Documents or other
agreement, instrument or document as any Lender and may exercise such rights and
powers and shall perform such duties and fulfill such obligations as though it
were not the Agent. The Agent may accept deposits from, lend money to, and
generally engage, and continue to engage, in any kind of business with the
Borrower as if it were not the Agent.

         8.9  Payment to Lenders.  Except as otherwise set forth in Section 8.3
hereof, promptly after receipt from the Borrower of any principal repayment of
the Loans, interest due on the Loans and any Facility Fees owing to the Lenders
or other amounts due under any of the Loan Documents (except for such amounts
which are payable for the sole account of any Lender or the Agent), the Agent
shall distribute to each Lender that Lender’s share of the funds so received.

         8.10  Pro Rata Sharing.  Except as otherwise set forth in Section 8.3
hereof, all interest and principal payments on the Loans and all Facility Fees
are to be divided pro rata among the Lenders in proportion to the Loans
outstanding from each Lender or, if no such Loans are then outstanding, in
accordance with their respective Commitment Percentages. Any sums obtained from
the Borrower by any Lender by reason of the exercise of its rights of set-off,
banker’s lien or in collection shall be shared (net of costs) pro rata among the
Lenders on the basis of the principal amount of Loans outstanding. Nothing in
this Section 8.10 shall be deemed to require the sharing among the Lenders of
collections specifically relating to, or of the proceeds of any collateral
securing, any other Indebtedness of the Borrower to any Lender.

         8.11  Successor Agent.

         8.11a  Resignation of Agent.  The Agent may resign as Agent hereunder
by giving 30 days’ prior written notice to the Lenders and the Borrower. If such
notice shall be given, the Lenders shall appoint a successor agent for the
Lenders, during such 30 day period, which successor agent shall be reasonably
satisfactory to the Borrower, to serve as agent hereunder and under the several
Loan Documents. If at the end of such 30 day period, the Lenders have not
appointed such a successor, the Agent shall use reasonable commercial efforts to
procure a successor reasonably satisfactory to the Lenders and the Borrower, to
serve as agent for the Lenders hereunder and under the several Loan Documents.
Any such successor agent shall succeed to the rights, powers and duties of the
Agent.

         8.11b  Rights of the Former Agent.  Upon the appointment of such
successor agent or upon the expiration of such 30 day period (or any longer
period to which the Agent has agreed), the former Agent’s rights, powers and
duties as Agent shall be terminated, without any other or further act or deed on
the part of such former Agent or any of the parties to this Agreement. After any
retiring Agent’s resignation hereunder as Agent hereunder, the provisions of
this Article VIII shall inure to the benefit of such retiring Agent as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

         8.12  Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default unless the Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Event of Default and stating that such notice is a
“notice of default”.

         8.13  Notices.  The Agent shall promptly send to each Lender a copy of
all notices received from the Borrower pursuant to the provisions of this
Agreement or the other Loan Documents promptly upon receipt thereof. The Agent
shall promptly notify the Borrower and the other Lenders of each change in the
Base Rate and the effective date thereof.

         8.14  Holders of Notes.  The Agent may deem and treat any payee of any
Note as the owner thereof for all purposes hereof unless and until written
notice of the assignment or transfer thereof shall have been filed with the
Agent. Any request, authority or consent of any person who at the time of making
such request or giving such authority or consent is the holder of any Note shall
be conclusive and binding on any subsequent holder, transferee or assignee of
such Note or of any Note or Notes issued in exchange therefor.

         8.15  Calculations.  In the absence of gross negligence or willful
misconduct, the Agent shall not be liable for any error in computing the amount
payable to any Lender whether in respect of the Loans, Fees or any other amounts
due to the Lenders under this Agreement. In the event an error in computing any
amount payable to any Lender is made, the Agent, the Borrower and each affected
Person shall, forthwith upon discovery of such error, make such adjustments as
shall be required to correct such error, and any compensation therefor will be
calculated at the Federal Funds Effective Rate.

         8.16  Beneficiaries.  Except as expressly provided herein, the
provisions of this Article VIII are solely for the benefit of the Agent and the
Lenders, and the Borrower shall not have any rights to rely on or enforce any of
the provisions hereof. In performing its functions and duties under this
Agreement, the Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower.


ARTICLE IX.  GENERAL PROVISIONS

         9.1  Amendments and Waivers.  Subject to the remaining provisions of
this Section 9.1, the Agent, the Lenders and the Borrower may, from time to
time, enter into amendments, extensions, renewals, modifications, supplements
and replacements to and of this Agreement, the Notes or the other Loan Documents
and the Lenders or the Required Lenders, as the case may be, may, from time to
time, waive compliance with a provision thereof. No amendment, renewal,
modification, extension, supplement, replacement or waiver of any provision of
the Agreement, the Notes or the other Loan Documents or consent to any departure
therefrom by the Borrower shall be effective unless it is in writing and is
signed by the Required Lenders (or the Agent with the written consent of the
Required Lenders), and then such waiver or consent shall be effective only for
the specific instance and for the specific purpose for which it is given;
provided, however, that no amendment, renewal, modification, waiver or consent,
unless in writing and signed by all of the Lenders (or the Agent with the
written consent of all of the Lenders), shall do any of the following:

(A)     increase the Commitment of any Lender or subject any Lender to any
additional obligations hereunder;

(B)     change any Lender’s Commitment Percentage or the aggregate or individual
unpaid principal amount of the Notes, or forgive the payment of the principal or
interest payable on the Notes;

(C)     waive an Event of Default in the payment of principal and/or interest
due hereunder and under any of the Notes;

(D)     decrease the interest rate relating to the Loans;

(E)     postpone any date fixed for any payment of principal of or interest on
the Loans, the Facility Fee, or any other obligations of the Borrower set forth
in Article II;

(F)     reduce the Facility Fee; or

(G)     amend the definition of the term “Required Lenders” or amend or waive
the provisions of this Section 9.1.

Any such supplemental agreement shall apply equally to the Borrower and each of
the Lenders and shall be binding upon the Borrower, the Lenders, the Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
Lenders and the Agent shall be restored to their former positions and rights,
and any Event of Default waived shall be deemed to be cured and not continuing,
but no such waiver shall extend to any subsequent or other Event of Default, or
impair any right consequent thereon.

         9.2  Expenses.  The Borrower shall pay:

         (i)     All reasonable costs and expenses of the Agent (including
without limitation the reasonable fees and disbursements of the Agent’s special
counsel, Edwards & Angell, LLP and any reasonable accounting, consulting,
brokerage or other similar professional fees or expenses, and any reasonable
fees or expenses associated with travel or other costs relating to any
appraisals or examinations conducted in connection with the Loans), incurred in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and any and all other documents and
instruments prepared in connection herewith, including but not limited to all
amendments, extensions, modifications, replacements, waivers, consents and other
documents and instruments prepared or entered into from time to time;

         (ii)     All costs and expenses of the Agent and the Lenders (including
without limitation the fees and disbursements of the Agent’s and the Lenders’
counsels, which may be in house counsel) in connection with (A) the enforcement
of this Agreement and the other Loan Documents arising pursuant to a breach by
the Borrower or any Guarantor of any of the terms, conditions, representations,
warranties or covenants of any Loan Document to which either the Borrower or any
Guarantor is a party, and (B) defending or prosecuting any actions, suits or
proceedings relating to any of the Loan Documents.

        All of such costs and expenses shall be payable by the Borrower to the
Lenders or the Agent, as the case may be, upon demand or as otherwise agreed
upon by the Lenders or the Agent and the Borrower, and shall constitute Bank
Indebtedness under this Agreement. The Borrower further agrees to pay, and save
the Agent and the Lenders harmless from any and all liability for, any stamp or
other taxes which may be payable with respect to the execution or delivery of
this Agreement or the issuance of the Notes. The Borrower’s obligation to pay
such costs and expenses shall survive the termination of this Agreement and the
repayment of the Bank Indebtedness.

         9.3  Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the Agent, and as
set forth in an administrative questionnaire delivered to the Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:



         Borrower:                 NUI Corporation
                                   550 Route 202-206
                                   P. 0. Box 760
                                   Bedminster, NJ 07921
                                   Attention:    Treasurer
                                   Telecopier:   (908) 781-0718
                                   Telephone:  (908) 781-0500


         The Agent:                Fleet National Bank
                                   100 Federal Street
                                   Mail Stop:  MADE 10008A
                                   Boston, Massachusetts  02110
                                   Attention:   Mr. Stephen J. Hoffman
                                   Telephone:  (617) 434-6520
                                   Telecopier:  (617)434-3652



         provided that any notice, request or demand to or upon the Agent or the
Lenders shall not be effective until received.

         9.4  Tax Withholding.  At least five Business Days prior to the first
date on which interest or fees are payable hereunder for the account of each
Lender, each Lender or assignee or participant of a Lender that is not
incorporated under the laws of the United States of America or a state thereof
agrees that it will deliver to the Agent and the Borrower two duly completed
copies of either (i) IRS Form W-9, 1001 or 4224 or such other applicable form
prescribed by the IRS, certifying in each case that such Lender or assignee or
participant of a Lender is entitled to receive payments under this Agreement or
its Notes without deduction or withholding of United States federal income
taxes, or is subject to such tax at a reduced rate under an applicable tax
treaty or (ii) IRS Form W-8 or such other applicable form prescribed by the IRS
or a certificate of such Lender or assignee or participant of a Lender
indicating that no such exemption or reduced rate of taxation is allowable with
respect to such payments. Each Lender or assignee or participant of a Lender
which delivers an IRS Form W-8, W-9, 4224 or 1001 further undertakes to deliver
to the Agent and the Borrower two additional copies of any such form (or any
successor form) on or before the date on which that form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by the Borrower or the Agent,
either certifying that such Lender or assignee or participant of a Lender is
entitled to receive payments under this Agreement or its Notes without deduction
or withholding of any United States federal income taxes or is subject to such
tax at a reduced rate under an applicable tax treaty or stating the date on
which that no such exemption or reduced rate is allowable. The Agent shall be
entitled to withhold, from each payment hereunder or under the Notes payable to
it, United States federal income taxes at the full withholding rate unless each
Lender referred to in the first sentence of this Section 9.4 establishes an
exemption or at the applicable reduced rate established pursuant to the above
provisions.

         9.5  Successors and Assigns.  This Agreement shall be binding upon the
Borrower, the Agent and the Lenders and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Agent and the Lenders and
the successors and assigns of the Agent and the Lenders; provided, that the
Borrower shall not assign its rights or duties hereunder or under any of the
other Loan Documents without the prior written consent of the Lenders.

         9.6  Assignments and Participations.

         9.6a  Assignments.   Subject to the remaining provisions of this
Subsection 9.6a, any Lender (a “Transferor Lender”), at any time, in the
ordinary course of its commercial banking business and in accordance with
applicable law, may sell to one or more financial institutions (individually a
“Purchasing Lender”), a portion or all of its rights and obligations under this
Agreement and the Notes then held by it, pursuant to an Assignment and
Assumption Agreement substantially in the form of Exhibit “E” executed by the
Transferor Lender, such Purchasing Lender and the Agent; subject, however to the
following requirements:

         (i)     Each such assignment must be in a minimum amount of $5,000,000,
or, if in excess thereof, in integral multiples of $1,000,000, unless such
assignment shall be in the full amount of such Lender’s Commitment;

         (ii)     During the first 90 days following the Closing Date, each
assignment made shall become effective only on a date which coincides with the
expiration date of any Interest Period then in effect, unless the Agent agrees
to waive this provision;

         (iii)     The Agent and the Borrower must each give its prior consent
to any such assignment which consent shall not be unreasonably withheld; it
being agreed that it shall not be deemed unreasonable for the Borrower to
decline to consent to such assignment if (A) such assignment would result in
incurrence of additional costs to the Borrower under Article II, or (B) the
proposed assignee has not provided to the Borrower any tax forms received under
Section 9.4; provided, however, no consent is required for the transfer by a
Lender to its Affiliate or to another Lender so long as the conditions in
clauses (A) and (B) immediately above are satisfied; and

         (iv)     The Transferor Lender shall pay to the Agent a $3,500 service
fee for each such transfer at the time of each such transfer;

provided, however the restrictions set forth in item (i) above shall not apply
(x) in the case of an assignment by a Lender to an Affiliate of such Lender or
(y) in the case of any assignment by any Transferor Lender upon the occurrence
and during the continuation of an Event of Default, and provided further, that
upon the occurrence and during the continuance of an Event of Default the
consent of the Borrower to any assignment is not required.

         Upon the execution, delivery, acceptance and recording of any such
Assignment and Assumption Agreement, from and after the Transfer Effective Date
determined pursuant to such Assignment and Assumption Agreement, all parties
hereto agree that (a) the Purchasing Lender thereunder shall be a party hereto
as a Lender and, to the extent provided in such Assignment and Assumption
Agreement, shall have the rights and obligations of a Lender hereunder with a
Commitment as set forth therein, and (b) the Transferor Lender thereunder shall,
to the extent provided in such Assignment and Assumption Agreement, be released
from its obligations as a Lender under this Agreement. Such Assignment and
Assumption Agreement shall be deemed to amend this Agreement (without further
action) to the extent, and only to the extent, necessary to reflect the addition
of such Purchasing Lender as a Lender and the resulting adjustment of Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such Transferor Lender under this
Agreement and its Notes. On or prior to the Transfer Effective Date, the
Borrower shall execute and deliver to the Agent, in exchange for the surrendered
Notes held by the Transferor Lender, new Notes to the order of such Purchasing
Lender in an amount equal to the Commitment or the Loans assumed by it and
purchased by it pursuant to such Assignment and Assumption Agreement, and new
Notes to the order of the Transferor Lender in an amount equal to the Commitment
or the Loans retained by it hereunder.

In addition to the assignments permitted above, any Lender may assign and pledge
all or any portion of its Loans and Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank. No such assignment shall release the assigning Lender from its obligations
and duties hereunder.

         9.6b  Assignment Register..  The Agent shall maintain, at its address
referred to in Subsection 9.3b, a copy of each Assignment and Assumption
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Lenders and the amount of the Loans owing to each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as the owner of the
Loans recorded therein for all purposes of this Agreement. The Register shall be
available at the office of the Agent set forth in Subsection 9.3b for inspection
by either Borrower or any Lender at any reasonable time and from time to time
upon reasonable prior notice.

         9.6c  Participations.  Each Lender, in the ordinary course of its
commercial banking business and in accordance with applicable law, may sell to
one or more Participants a participating interest in any Loan owing to such
Lender, the interest of such Lender in any Notes or the Commitment of such
Lender. In the event of any such sale by a Lender of a participating interest to
a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of its Notes for all purposes under this Agreement and the Borrower, the
other Lenders and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement or its Notes and the Participants shall have voting rights only with
respect to matters described in items (B), (C), (D), (E) and (F) of Section 9.l.

         9.7  Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

         9.8  Survival.  All representations, warranties, covenants and
agreements of the Borrower contained herein in the Notes or in the other Loan
Documents or made in writing in connection herewith or therewith shall survive
the issuance of the Notes and shall continue in full force and effect so long as
the Borrower may borrow hereunder and so long thereafter until payment in full
of all the Notes and the Bank Indebtedness.

         9.9  Governing Law.  This Agreement, each Note and each other Loan
Document shall be a contract made under, governed by and construed in accordance
with the laws of the State of New Jersey without reference to the provision
thereof regarding conflicts of law except where such law is superseded by
applicable Federal law.

         9.10  Non-Business Days.  Except as otherwise specifically required
pursuant to the terms of this Agreement, whenever any payment hereunder or under
the Notes is due and payable on a day which is not a Business Day, such payment
may be made on the next succeeding Business Day.

         9.11  Integration.  This Agreement constitutes the entire agreement
between the parties relating to this financing transaction and it supersedes all
prior understandings and agreements, whether written or oral, between the
parties hereto concerning the subject matter of this Agreement.

         9.12  Headings.  Article, Section and other headings used in this
Agreement are intended for convenience only and shall not affect the meaning or
construction of this Agreement.

         9.13  Set-Off.  The Borrower hereby gives to the Lenders a lien and
security interest for the amount of any Bank Indebtedness upon and in any
property, credits, securities or money of the Borrower which may at any time be
delivered to, or be in the possession of, or owed by any Lender in any capacity
whatever, including the balance of any deposit account but excluding any trust
or fiduciary accounts, in each case maintained by the Borrower with such Lender.
The Borrower hereby authorizes each Lender in case of an Event of Default, at
such Lender’s option, at any time and from time to time, to apply, at the
discretion of such Lender, to the payment of Bank Indebtedness, any and all such
property, credits, securities or money now or hereafter in the hands of such
Lender belonging or owed to the Borrower. Nothing herein shall restrict any
Lender’s ability to set off any property, credits, securities or money of the
Borrower which may at any time be delivered to, or be in possession or owed to
any Lender in any capacity whatever to satisfy an independent obligation of the
Borrower to the Lender.

         9.14  Consent to Forum.  The parties hereto each hereby irrevocably
consents to the nonexclusive jurisdiction of the Courts of the Commonwealth of
Massachusetts or any Federal court sitting therein in any action or proceeding
arising out of or relating to this Agreement, the Notes or the other Loan
Documents, and each party agrees that a summons and complaint commencing an
action or proceeding in either of such courts shall be properly served and shall
confer personal jurisdiction if served personally or by certified mail to the
party at its respective address set forth in Section 9.3, or as otherwise
provided under the laws of the Commonwealth of Massachusetts. Further, the
parties hereby specifically waive and hereby acknowledge that the parties are
estopped from raising any claim that any such court lacks personal jurisdiction
over such party so as to prohibit either such court from adjudicating any issues
raised in a complaint filed with any such court against the Borrower or the
Lenders concerning this Agreement.

         9.15  Waiver of Jury Trial.  Each of the Agent, the Lenders and the
Borrower hereby knowingly, voluntarily and intentionally waive any rights they
may have to a trial by jury in respect of any litigation based hereon, or
arising out of, under, or in connection with, this Agreement or any other Loan
Document, or any course of conduct, course of dealing, statements (whether
verbal or written) or actions of the Agent, the Lenders or the Borrower relating
hereto or thereto. Except as prohibited by law, the Borrower hereby waives any
right it may have to claim or recover in any litigation any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. The Borrower acknowledges and agrees that it has received full
and sufficient consideration for this provision (and each other provision of
each other Loan Document to which it is a party) and that this provision is a
material inducement for the Lenders to enter into this Agreement and each such
other Loan Document.

         9.16  Indemnity.  The Borrower hereby agrees to indemnify the Agent,
the Lenders and each of their respective directors, officers, employees,
attorneys, agents and Affiliates against, and hold each of them harmless from,
any loss, liabilities, damages, claims, and reasonable costs and expenses, joint
or several (including reasonable attorneys’ fees and disbursements reasonably
incurred by any such Person in connection with the preparation for or defense of
any pending or threatened claim, action or proceeding), suffered or incurred by
any of them under any applicable federal or state law or otherwise caused by,
arising out of, resulting from or in any manner connected with, the execution,
delivery and performance of each of the Loan Documents, the Loans and any and
all transactions related to or consummated in connection with the Loans. The
indemnity set forth in this Section 9.16 shall be in addition to any other
obligations or liabilities of the Borrower to the Agents or the Lenders, or at
common law or otherwise. The provisions of this Section 9.16 shall survive the
payment of the Bank Indebtedness and the termination of this Agreement. The
foregoing provisions of this Section 9.16 to the contrary notwithstanding, the
Borrower shall not be obligated to indemnify the Agent, or any Lender pursuant
to this Section 9.16 for (i) any losses, liabilities, damages, claims or costs
suffered or incurred by any of them in connection with the administrative
transfer of funds in connection with this Agreement and which arise directly
from the Agent’s or such Lender’s negligence or willful misconduct, or (ii) any
other losses, liabilities, damages, claims, or costs which arise directly from
the Agent’s, or such Lender’s gross negligence or willful misconduct. All
amounts owed pursuant to this Section 9.16 shall be part of the Bank
Indebtedness.

         9.17  Counterparts.  This Agreement and any amendment, modification,
extension or renewal hereto or hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which, when so executed and
delivered, shall be an original, but all of which together shall constitute but
one and the same instrument. In proving this Agreement or any amendment,
modification, extension or renewal, it shall not be necessary to produce or
account for more than one such counterpart signed by the other party against
whom enforcement is sought.

         9.18  Replacement of Note.  Upon receipt of an affidavit of an officer
of any Lender or the Agent as to the loss, theft, destruction or mutilation of
any Note or any other Loan Document which is not of public record, and, in the
case of any such loss, theft, destruction or mutilation, upon surrender and
cancellation of such Note or other Loan Document, the Borrower will issue, in
lieu thereof, a replacement Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

         IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Credit Agreement to be executed by their respective
officers thereunto duly authorized as of the date first written above.



ATTEST:                                     NUI CORPORATION


       JOYCE M. FAJNOR                                ROBERT F. LURIE
By:_________________________(SEAL)          By:________________________(SEAL)
Name:  Joyce M. Fajnor                         Name:  Robert F. Lurie
Title: Assistant Secretary                     Title: Treasurer


       JOYCE M. FAJNOR                                A. MARK ABRAMOVIC
By:_________________________                   By:______________________________
Name:  Joyce M. Fajnor                         Name:  A. Mark Abramovic
Title: Assistant Secretary                     Title: Chief Operating Officer
                                                        and CFO


                                            FLEET NATIONAL BANK, in its
                                             capacity as the Agent hereunder

                                                       STEPHEN J. HOFFMAN
                                               By:______________________________
                                               Name:   Stephen J. Hoffman
                                               Title:  Vice President



        IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Lender has caused this Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as the Agent to
be executed by its duly authorized officers as of the date first above written.



Commitment:                       FLEET NATIONAL BANK
         $16,000,000
                                         STEPHEN J. HOFFMAN
Commitment Percentage:            By:___________________________________________
         0.200000%                Name:  Stephen J. Hoffman
                                  Title: Vice President






        IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Lender has caused this Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as the Agent to
be executed by its duly authorized officers as of the date first above written.



Commitment:                        PNC BANK, NATIONAL ASSOCIATION
         $14,222,222.22
                                          BRIAN M. BEGG
Commitment Percentage:            By:___________________________________________
         0.177778%                Name:   Brian M. Begg
                                  Title:  Vice President




        IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Lender has caused this Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as the Agent to
be executed by its duly authorized officers as of the date first above written.



Commitment:                        FIRST UNION NATIONAL BANK
         $14,222,222.22
                                           JEFFREY R. STOTTLER
Commitment Percentage:            By:___________________________________________
         0.177778%                Name:    Jeffrey R. Stottler
                                  Title:   Vice President



        IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Lender has caused this Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as the Agent to
be executed by its duly authorized officers as of the date first above written.



Commitment:                       BANK OF TOKYO-MITSUBISHI TRUST
                                  COMPANY
         $10,666,666.67
                                             NICHOLAS R. BATTISTA
Commitment Percentage:            By:___________________________________________
         0.133333%                Name:      Nicholas R. Battista
                                  Title:     Vice President && Manager



        IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Lender has caused this Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as the Agent to
be executed by its duly authorized officers as of the date first above written.


Commitment:                       CITIZENS BANK
         $10,666,666.67
                                                MICHAEL OUELLET
Commitment Percentage:            By:___________________________________________
         0.133333%                Name:         Michael Ouellet
                                  Title:        Vice President



        IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Lender has caused this Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as the Agent to
be executed by its duly authorized officers as of the date first above written.



Commitment:                       CIBC INC.
         $8,888,888.89
                                            NORA Q. CATIIS
Commitment Percentage:            By:___________________________________________
         0.111111%                Name:     Nora Q. Catiis
                                  Title:    Authorized Signatory



        IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Lender has caused this Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as the Agent to
be executed by its duly authorized officers as of the date first above written.



Commitment:                        MELLON BANK, N.A.
         $5,333,333.33
                                          CHARLES E. FRANKENBERRY
Commitment Percentage:            By:___________________________________________
         0.066667%                Name:   Charles E. Frankenberry
                                  Title:  Vice President

